Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 1 of 95 PageID #: 119405




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    IN RE PAYMENT CARD
    INTERCHANGE FEE AND
    MERCHANT DISCOUNT ANTITRUST
    LITIGATION                                 No. 1:05-md-01720 (MKB) (JO)

    This Document Applies to:
                                               Jury Trial Demanded
    Accor Management US Inc., et al. v. Visa
    Inc., et al., No. 19-cv-04616 (E.D.N.Y.)
    (MKB) (JO).




                                   AMENDED COMPLAINT



     CROWELL & MORING LLP                         CROWELL & MORING LLP
     3 Park Plaza, 20th Floor                     590 Madison Avenue, 20th Floor
     Irvine, CA 92614                             New York, NY 10022-2524
     (949) 263-8400                               (212) 223-4000

                                                  Attorneys for Plaintiffs
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 2 of 95 PageID #: 119406




           Plaintiffs Accor Management US Inc.; Accor Hotels & Resorts (Maryland) LLC,

    Fairmont Hotel Management L.P. (collectively, “Accor”); Auro Hotels Management, LLC

    (“Auro”) AutoNation, Inc. (“AutoNation”); BJ’s Restaurants, Inc. (“BJ’s”); Bridgestone

    Americas, Inc., Bridgestone Americas Tire Operations, LLC, Bridgestone Retail Operations,

    LLC (collectively, “Bridgestone”); Caleres, Inc. (“Caleres”); CarMax, Inc. (“CarMax”); Concord

    Hospitality Enterprises Company, LLC (“Concord”); The Container Store, Inc. (“The Container

    Store”); Crestline Hotels & Resorts, LLC (“Crestline”); DIRECTV, LLC, AT&T Services, Inc.,

    AT&T Corp., AT&T Mobility LLC, AT&T Mobility II, LLC, BellSouth Telecommunications

    LLC, Cricket Wireless LLC, DC Comics, E.C. Publications, Inc., HBO Digital Services, Inc.,

    HBO Retail Ventures, Inc., Telepictures Productions Inc., Warner Bros. Advanced Media

    Services Inc., Warner Bros. Consumer Products Inc., Warner Bros. Digital Networks Labs Inc.,

    Warner Bros. Entertainment Inc., Warner Bros. Home Entertainment Inc., WB Games Boston

    Inc., WB Studio Enterprises Inc., (collectively, “AT&T”); Enterprise Holdings, Inc.

    (“Enterprise”); Fitness International, LLC (“LA Fitness”); Flynn Restaurant Group LP

    (“Flynn”); Heart of America Management, L.L.C. (“Heart of America”); Hilton Worldwide

    Holdings, Inc. (“Hilton”); HSN, Inc. and Cornerstone Brands, Inc. (“HSN”); Host Hotels &

    Resorts, L.P. (“Host Hotels”); Hyatt Hotels Corporation (“Hyatt”); Ingram Micro Inc. (“Ingram

    Micro”); Interstate Hotels & Resorts, Inc. (“Interstate”); Jack in the Box Inc. (“Jack in the Box”);

    Joshi Hotel Group, LLC (“JHG”); Kaiser Foundation Health Plan, Inc. and Kaiser Foundation

    Hospitals (collectively, “KFHP/H”); LEGO Systems, Inc. and LEGO Brand Retail, Inc.

    (collectively, “LEGO”); Loews Hotels Holding Corporation (“Loews”); Lyft, Inc. (“Lyft”);

    Mananto Enterprises LLC (“Mananto Enterprises”); Marriott International, Inc. (“Marriott”);

    Marriott Vacations Worldwide Corporation (“Marriott Vacations Worldwide”); Mountain




                                                     1
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 3 of 95 PageID #: 119407




    Standard Group, LLC (“Yarrow”); National General Holdings Corp and National General

    Management Corp. (“National General Insurance”); Nespresso USA, Inc. (“Nespresso”); Nestle

    Waters North America Inc. (“Nestle Waters”); Old Comp Inc. (“CompUSA”); OnStar, LLC

    (“OnStar”); Pacifica Hotel Management, LLC (“Pacifica”); Public Storage; Qdoba Restaurant

    Corporation (“Qdoba”); Sage Hospitality Resources LLC and Sage Investment Holdings, L.L.C.

    (“Sage”); Sephora USA, Inc. (“Sephora”); Sunstone Hotel Investors, Inc. (“Sunstone”);

    UnitedHealth Group Incorporated (“UnitedHealth”); and White Lodging Services Corporation

    (“White Lodging”) (altogether, “Plaintiffs”) for their Complaint against Defendants Visa, Inc.;

    Visa U.S.A., Inc.; Visa International Service Association (collectively, “Visa”); MasterCard

    Incorporated; and MasterCard International Incorporated (collectively, “MasterCard”) allege as

    follows:

                                            INTRODUCTION

    The Price-Fixing Conspiracies

           1.      Visa and MasterCard, the two preeminent global payment card networks, have

    each entered into per se unlawful horizontal combinations and conspiracies with their respective

    affiliate banks to fix the price of fees paid to the banks by Plaintiffs and other merchants and to

    prevent competition for credit and debit card network services. Each Defendant has participated

    in these combinations and agreements that violate Section 1 of the Sherman Act, 15 U.S.C. § 1.

    Each combination is comprised of the overwhelming majority of banks or financial institutions

    that are competitors in the issuance of credit and debit cards in the United States. The majority

    of the banks and financial institutions that are affiliates of Visa are also affiliates of MasterCard

    and the majority of MasterCard affiliate banks are also affiliates of Visa. Most of these

    institutions issue both Visa-branded and MasterCard-branded credit and debit cards. These




                                                      2
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 4 of 95 PageID #: 119408




    issuing banks and financial institutions are independently owned and managed and issue credit

    and debit cards to consumers, but have uniformly agreed and adhered to identical competitive

    restraints that have eliminated a wide-range of competition. In the absence of the competitive

    restraints, they would compete for their cards’ acceptance by merchants in a variety of ways, for

    example, by offering lower interchange fee rates and other financial incentives, as well as better

    and more innovative services. However, Visa and its affiliate banks have agreed not to compete

    with each other for merchant acceptance of the credit and debit cards that those affiliate banks

    issue, and MasterCard and its affiliate banks have agreed not to compete with each other for

    merchant acceptance of the credit and debit cards that those affiliate banks issue, as enshrined in

    Visa and MasterCard’s respective rules. The Defendants’ rules eliminate all competition in the

    marketplace and thus protect the supracompetitive interchange fees they set.

           2.      Visa and MasterCard, unlike American Express, operate as “open-loop” systems.

    Each Defendant is only one of multiple parties involved in the processing of each payment card

    transaction. Issuing banks issue payment cards to cardholders and provide those cardholders

    with credit. Acquiring banks are responsible for signing merchants up to accept Visa and

    MasterCard-branded payment cards. When a cardholder makes a purchase with a payment card,

    transaction information flows from the merchant, through the acquiring bank, over the Visa or

    MasterCard network, to the cardholder’s issuing bank. The issuing bank then transfers the

    transaction amount—after deducting its fee—from the cardholder’s account, over the network, to

    the acquiring bank, which pays the merchant the net amount of the transactions after subtracting

    any remaining fees. In an “open-loop” system, the issuing banks, networks, and acquiring banks

    are separate entities, in contrast to “closed-loop” systems such as American Express, where one

    company plays all three roles in a vertically integrated system. Despite being separate




                                                     3
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 5 of 95 PageID #: 119409




    competitive entities, however, the issuing and acquiring banks in the “open-loop” system at issue

    here are also Visa and MasterCard “affiliate banks” that can serve as either the issuing or

    acquiring bank, and are typically either the issuing or acquiring bank in any given transaction. In

    addition to acting as network service providers facilitating transactions, Visa and MasterCard

    serve as mechanisms for fixing prices and otherwise limiting competition for the affiliate banks.

           3.      Defendants set prices for and regulate two general types of payment cards: credit

    cards and debit cards. Credit cardholders may generally either pay their balance by the end of

    each billing period, or pay only part of the balance and pay interest to the issuing bank on the

    remaining amount. Debit cards are linked to a cardholder’s demand account, allowing the

    cardholder to withdraw money directly from the account to complete a transaction with a

    merchant.

           4.      Issuing banks earn income on credit cards from interchange fees assessed to

    merchants and on interest paid on cardholders’ account balances. They also earn income on fees

    and charges to the cardholder, including annual fees, and fees and penalties for late payment on

    card balances. Banks benefit from debit cards from the use of funds deposited in cardholders’

    accounts to cover debit card purchases, the reduced cost of processing transactions compared to

    processing cash and checks, and various fees associated with cardholders’ accounts.

           5.      Issuing banks extract a significant amount of fees on credit and debit card use

    through fees charged to merchants. The most substantial portion of these fees by far is the

    interchange fee. Visa and its affiliate banks, and MasterCard and its affiliate banks, have agreed

    upon a uniform schedule of interchange fees for all affiliate banks. The two networks’

    interchange fee schedules are purposefully and knowingly set to increase in sync. The

    Defendants’ rules ensure that no affiliate will attempt to compete with others by undercutting the




                                                     4
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 6 of 95 PageID #: 119410




    interchange fee rates agreed upon, and Visa and MasterCard both actively ensure that each time a

    merchant accepts a customer’s Visa or MasterCard-branded card as a means of payment, the

    agreed-upon interchange fee is charged. That is so regardless of the identity of the issuing bank.

    An interchange fee for each credit or debit card transaction is paid by the merchant to the card’s

    issuing bank and to the card network. The issuing banks make greater revenue as the size and

    frequency of debit or credit card transactions increases.

    Operation of the Competitive Restraints

           6.      Visa and MasterCard have adopted nearly identical rules or “Competitive

    Restraints” that were designed and agreed to by Visa and its affiliate banks, and MasterCard and

    its affiliate banks, as a means to eliminate competition for merchant use of network services and

    protect supracompetitive interchange and other fees. The Competitive Restraints are enforced by

    the Defendants.

           7.      The principal rules that constitute the Competitive Restraints include: the setting

    of “default” interchange fees, the Honor All Cards Rules, the All Outlets Rules, the No Discount

    and Anti-Steering Rules, and the No Surcharge Rules.

           8.      The Competitive Restraints imposed by Visa and MasterCard, and agreed upon by

    the affiliate banks, protect their card issuing affiliates from having to compete for merchant

    acceptance of their cards. In doing so, the Competitive Restraints deprive merchants and

    consumers of the benefits—in terms of lower fees, more favorable terms, innovation, and

    differentiated services—that they would realize if there was competition among issuing banks for

    merchants’ acceptance of those banks’ credit and debit cards. For instance, Visa and MasterCard

    have for many years forced issuers to use and merchants to accept outdated magnetic strip

    technology in place of available and superior technology that would better protect merchants and




                                                     5
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 7 of 95 PageID #: 119411




    cardholders against fraud. Defendants have recently forced a mass migration to “EMV chip”

    technology (“EMV” is named for the three companies which created it, Europay, MasterCard,

    and Visa) by a certain deadline that effectively shifts liability for fraud onto the merchants, but

    have imposed their own proprietary technology and a less secure chip-and-signature system in

    place of readily available chip-and-PIN technology that would dramatically reduce fraud. In the

    scramble and disarray that ensued to meet this deadline, Visa and MasterCard ensured that their

    own proprietary EMV, which does not require the use of PIN authentication, became the new

    industry standard. The only reason they have done so is to protect their market power and

    supracompetitive profits.

    Elimination of Competition, Resulting in Supracompetitive Prices

           9.      Because nearly all issuing banks in the United States are affiliates of Visa and

    MasterCard, and because those banks, through Visa and MasterCard, have agreed not to compete

    for merchant use of their services, Visa, MasterCard, and their affiliates enjoy market power in

    the markets for General Purpose Credit Card Network Services and General Purpose Debit Card

    Network Services in the United States. Defendants’ market power allows them to fix

    interchange fees at supracompetitive levels and to continually raise those fees without merchants

    responding by refusing to accept Visa or MasterCard-branded cards or by switching to other

    payment cards.

           10.     But for the Competitive Restraints, issuing banks would be free to compete with

    one another and negotiate bilateral agreements with merchants, seeking to undercut their

    competitors’ interchange fees or to offer additional value to merchants. Visa and MasterCard

    claim that such bilateral negotiations and agreements are possible, referring to their fixed

    schedules as “default” interchange fees that they claim can be modified. However, the




                                                      6
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 8 of 95 PageID #: 119412




    Competitive Restraints prevent such negotiations from ever happening. The Honor All Cards

    Rules, for instance, require merchants that accept one Visa or MasterCard-branded card to accept

    all such cards, eliminating any incentive the merchant might have to negotiate a separate deal

    with any one issuer. The No Discount and Anti-Steering Rules, No Surcharge Rules, and other

    rules prevent merchants from informing customers of the actual costs of each payment card and

    encouraging customers to use less expensive cards. Beyond eliminating any reason to compete

    for merchant acceptance by offering lower interchange fees, Visa and MasterCard actually

    monitor every transaction and ensure that the “default” interchange fee is charged, threatening

    affiliate banks with fines and even expulsion if it is not charged.

           11.     As a consequence of the practices described above, Plaintiffs have paid and

    continue to pay significantly higher interchange and other fees to accept Visa-branded and

    MasterCard-branded credit and debit cards than they would pay if the banks issuing those cards

    competed with one another for Plaintiffs’ use of their network services, as they would have the

    incentive to do absent the Competitive Restraints.

    Previous Attempts to Stop Defendants’ Anticompetitive Conduct and Effects

           12.     This is not the first time a merchant has resisted Visa and MasterCard’s illegal

    agreements in court. In 2003, the Second Circuit declared the exclusivity rules of both

    combinations, which prohibited affiliate banks from issuing competing cards on American

    Express or Discover networks, unlawful. In that same year, in a class action settlement, Visa and

    MasterCard agreed to cease using the Honor All Cards Rules to tie debit card acceptance to

    credit card acceptance. Those actions did not diminish Visa and MasterCard’s power to set

    prices and prevent competition. Immediately after those actions, both combinations increased

    the credit card interchange fees their affiliates charged to merchants. The Federal Reserve Board




                                                      7
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 9 of 95 PageID #: 119413




    subsequently found that the debit card interchange fees imposed after these judicial actions were

    significantly above cost.

           13.     In response to a U.S. Department of Justice investigation in 2008, Visa withdrew

    its rule limiting merchants’ ability to accept PIN debit cards. Two years later, in a settlement

    with the Department of Justice, Visa and MasterCard both amended their rules to allow

    merchants to offer discounts to consumers in broader circumstances than previously allowed.

    However, these changes did not diminish the combinations’ market power or lead to a reduction

    in interchange fees paid by merchants. Instead, interchange fees continued to increase.

           14.     In 2011, the Durbin Amendment to the Dodd-Frank Wall Street Reform and

    Consumer Protection Act, 15 U.S.C. § 1693o-2, mandated that the Federal Reserve Board set a

    maximum level of interchange fees that large banks could levy on some debit card transactions.

    The Durbin Amendment also eliminated any distinction in interchange fees between signature

    debit transactions (which carried interchange rates comparable to credit interchange rates) and

    PIN debit transactions. The maximum fee was set significantly below the then-existing

    interchange fee levels set by Visa and MasterCard for debit card transactions, and there was no

    prohibition on setting debit or credit interchange fees below this maximum fee level. However,

    the Federal Reserve Board limits did not apply to approximately one-third of debit cards, such as

    those issued by smaller, non-regulated banks. Neither did it apply to credit cards.

    Defendants’ Anticompetitive Conduct and Effects Continue

           15.     Defendants’ Competitive Restraints and fixed “default” interchange fee schedules

    have no procompetitive purpose and serve only to enrich Visa, MasterCard, and their affiliates in

    a way that would not be possible were the markets for credit and debit card acceptance

    competitive. In fact, during a May 2013 earnings call, Visa CEO Charles W. Scharf admitted:




                                                     8
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 10 of 95 PageID #:
                                 119414



 “[T]he reality is I think if you go around and talk to most issuers, they would probably say that

 there wasn’t a lot of conversation that went on between issuing and acquiring side, partially

 because our rules that stood in the way of [issuing banks] working together to do something

 positive for the merchant.”

        16.     Moreover, Visa and its affiliates use their monopoly power in the General

 Purpose Debit Card Network Services market to suppress competition and thereby support their

 charging of supracompetitive debit card interchange fees, which, likewise, harm merchants and

 cardholders while greatly enriching themselves.

        17.     Plaintiffs pay hundreds of millions of dollars in credit and debit interchange fees

 each year to Visa, MasterCard, and their affiliate banks. Indeed, interchange fees are one of

 Plaintiffs’ largest operating expenses. Elimination of Defendants’ price fixing scheme and

 Competitive Restraints and the restoration of competitive markets for merchant use of payment

 card network services would substantially reduce interchange fees, allowing Plaintiffs to operate

 more efficiently and at lower cost. Reduction in Plaintiffs’ costs would also benefit Plaintiffs’

 customers, including but not limited to Visa and MasterCard cardholders.

                                 JURISDICTION AND VENUE

        18.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 (federal

 question) and 28 U.S.C. § 1337 (commerce and antitrust regulation), because this action arises

 under Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 and 2). This complaint is filed under

 Section 4 of the Clayton Act (15 U.S.C. § 1) and Section 16 of the Clayton Act (15 U.S.C. § 26),

 and prays for treble damages, costs, including attorneys’ fees, and an injunction to prevent and/or

 restrain violations of Sections 1 and 2 of the Sherman Act. The use of credit cards and debit




                                                   9
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 11 of 95 PageID #:
                                 119415



 cards issued by affiliate banks of Visa and MasterCard and the rules governing the use of such

 cards occur in and have a substantial anticompetitive effect on interstate commerce.

         19.     The Court has supplemental jurisdiction over the state law claims alleged herein

 under 28 U.S.C. § 1367.

         20.     Venue is proper in the United States District Court for the Northern District of

 California under 28 U.S.C. § 1391 and 15 U.S.C. §§ 15 and 22. Defendants reside in, are found

 in, have agents in, and/or transact business in this District as provided in 28 U.S.C. § 1391(b) and

 (c) and in Sections 4 and 12 of the Clayton Act (15 U.S.C. §§ 15 and 22).

         21.     This Court has personal jurisdiction over Defendants because, inter alia, they: (a)

 transacted business throughout the United States, including in this District, (b) had substantial

 contacts with the United States, including in this District, and/or (c) were engaged in an illegal

 anticompetitive scheme that was directed at and had the intended effect of causing injury to

 persons residing in, located in, or doing business throughout the United States, including in this

 District. Thousands of merchants located in this District accept Visa and/or MasterCard credit

 cards and debit cards issued by one or more affiliate banks. A substantial part of interstate trade

 and commerce is involved and affected by the alleged violations of the antitrust laws, including

 within this District. Accordingly, the illegal acts alleged here have had and will have substantial

 anticompetitive effects in this District.

                                             DEFINITIONS

         22.     For the purposes of this Complaint, the following definitions apply.

         23.     “General Purpose Credit Cards” are payment cards that enable the cardholder to

 purchase goods or services from any merchant that has an agreement to accept such cards. The

 credit cards at issue here are general purpose payment cards, as distinguished from private label




                                                  10
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 12 of 95 PageID #:
                                 119416



 cards, which can only be used at a single merchant. When a cardholder makes a purchase with a

 credit card over the Visa or MasterCard network, the card’s issuing bank first deducts the

 purchase amount from the cardholder’s account, deducts the interchange fee from that purchase

 amount, and then transmits the remaining amount to the acquiring bank. The acquiring bank

 then transmits that amount, less other fees (collectively known, with the interchange fee, as the

 “merchant discount”) to the merchant. Credit cards enable a cardholder to obtain goods or

 services from a merchant on credit provided by the card issuer. Cardholders may generally

 either pay their balance by the end of each billing period, or pay only part of the balance and pay

 interest to the issuing bank on the remaining amount. Credit card issuers provide cardholders

 different terms and types of cards, which vary in the type and amount of rewards they provide

 cardholders. Cards with a higher level of rewards are often referred to as “premium” cards and

 carry higher interchange fees. Such cards afford no additional benefits to merchants that have to

 pass along these additional costs to all of their customers and impose hidden fees on cardholders

 who may not realize that the higher costs to merchants are passed on to them in the costs of

 goods and services. General Purpose Credit Cards also include charge cards, which work in

 much the same manner as credit cards, but require the cardholder to pay his or her full balance at

 the end of each billing period.

        24.     “General Purpose Credit Card Network Services” means the services and

 infrastructure that a network and its affiliates provide to merchants through which payment

 transactions using General Purpose Credit Cards are conducted, including authorization,

 clearance, and settlement.

        25.     “General Purpose Debit Cards” are payment cards that allow account holders to

 pay for goods or services from any merchant that has an agreement to accept such cards, or to




                                                 11
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 13 of 95 PageID #:
                                 119417



 obtain cash by directly accessing their accounts. Pre-paid cards are a type of General Purpose

 Debit Card. There are two methods of authenticating debit cards. PIN debit card transactions

 require the cardholder to enter a four-digit personal identification number (PIN) to authenticate

 the cardholder and are transacted over PIN debit networks, including those owned by Defendants

 (e.g., Interlink and Maestro) and independent networks (e.g., NYCE and Star). Signature or

 offline debit card transactions usually require the cardholder’s signature at the time of the

 transaction and are transacted over Visa and MasterCard’s networks alone. For many years, PIN

 debit transactions had no interchange fees or were subject to reverse interchange, where the

 merchant received a fee for card acceptance. Debit cards were and are valuable enough to the

 banks that it made sense to pay merchants to accept them. Signature debit cards carried much

 higher interchange fees, some of which equaled the interchange fees charged for credit card

 transactions.

        26.      Visa and MasterCard used their market power to drive transactions away from

 PIN debit to signature debit and to institute and raise interchange fees on PIN debit. In 2011,

 pursuant to the Durbin Amendment to the Dodd-Frank Act, the Federal Reserve Board

 investigated the reasonableness of debit card fees and set the maximum interchange fee for

 regulated issuers’ cards (both PIN and signature) at $0.21 plus 0.05% of the transaction amount

 (plus an additional $0.01 for fraud prevention for eligible issuers), or an average of $0.23‒0.24

 per debit transaction. In contrast, the signature debit interchange fees previously set by Visa and

 MasterCard averaged $0.58 and $0.59 per transaction, respectively, for the same issuers.

        27.      “General Purpose Debit Card Network Services” means the services and

 infrastructure that a network and its affiliates provide to merchants through which payment




                                                  12
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 14 of 95 PageID #:
                                 119418



 transactions using General Purpose Debit Cards are conducted, including authorization,

 clearance, and settlement.

        28.     An “issuing bank” is a Visa or MasterCard affiliate bank that issues general

 purpose credit or debit cards to cardholders. The majority of issuing banks are affiliates of both

 Visa and MasterCard. Issuing banks issue cards to cardholders and encourage the use of their

 cards by cardholders. Because of the Competitive Restraints, they do not compete with one

 another for merchant acceptance of their cards.

        29.     An “acquiring bank” is an affiliate of Visa or MasterCard that acquires purchase

 transactions from merchants. All acquiring banks are affiliates of Visa and MasterCard. As

 affiliate banks, acquiring banks act as gatekeepers, ensuring that card transactions are routed

 over the Visa or MasterCard networks, that interchange fees set by Visa and MasterCard are paid

 by merchants on all transactions, and that merchants abide by the rules imposed by Visa and

 MasterCard.

        30.     An “interchange fee” is the fee that merchants pay to issuing banks and the card

 networks each time they accept a customer’s credit or debit card issued by a Visa or MasterCard

 affiliate bank. Under the agreements by and among Visa, MasterCard, and their affiliate banks,

 the so-called “default” interchange fees are set by Visa and MasterCard and imposed uniformly

 on merchants that accept Defendants’ cards.

        31.     “Merchant discount” is the term used to describe the total amount of fees and

 other costs deducted from the original transaction amount by Visa, MasterCard, and their

 affiliate banks, which make up a merchant’s incremental cost of acceptance. The merchant

 discount includes the interchange fees merchants must pay to the issuing banks and card

 networks.




                                                   13
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 15 of 95 PageID #:
                                 119419



                                           THE PARTIES

 Plaintiffs

        32.        Plaintiff Accor Management US Inc. is a Delaware corporation with its principal

 place of business in Maryland. Plaintiff Accor Hotels & Resorts (Maryland) LLC is a Maryland

 limited liability company with its principal place of business in Maryland. Plaintiff Fairmont

 Hotel Management L.P. is a Delaware limited partnership with its principal place of business in

 New York, New York. Accor is one of the world’s largest hotel groups, consisting of 33 brands

 in over one hundred countries, including in the United States. Accor’s brands include Fairmont,

 Swissotel, Sofitel, Pullman, Ibis, and Novotel. Accor brings this lawsuit on behalf of all Accor-

 branded hotels, including all hotels that it owned, managed, and franchised as of the date it filed

 its original Complaint, except as described below. Such properties are set forth, to the best of

 Accor’s current knowledge, on Exhibit A1, but may be amended upon discovery of further

 information. Any exclusions from the present complaint are listed on Exhibit A2, which also

 contains information to the best of Accor’s current knowledge, but may be amended upon

 discovery of further information. Accor accepts both Visa and MasterCard debit and credit cards

 for payment. Accordingly, Accor has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Accor has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        33.        Plaintiff Auro Hotels Management, LLC is a South Carolina limited liability

 company headquartered in Greenville, South Carolina. Auro is one of the largest privately




                                                  14
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 16 of 95 PageID #:
                                 119420



 owned hospitality companies in the country. Its portfolio includes 30 hotels in the United States.

 Auro manages Hilton, Hyatt, and Marriott-branded hotels, among others. Auro brings this

 lawsuit on behalf of the properties listed on Exhibit B. This exhibit contains information to the

 best of Auro’s current knowledge, but may be amended upon discovery of further information.

 Auro accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, Auro

 has been forced to pay Defendants’ supracompetitive interchange fees and has suffered the

 effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout

 the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. Auro has therefore been injured, and continues to be injured,

 in its business and property as a result of the unlawful conduct alleged herein.

        34.     Plaintiff AutoNation, Inc. is a Delaware corporation with its principal place of

 business in Fort Lauderdale, Florida. AutoNation is the largest automotive retailer in the United

 States. It owns approximately 325 total vehicle dealerships, collision centers, and vehicle

 auctions across 16 states. AutoNation brings this action on behalf of itself and any and all of its

 subsidiaries. AutoNation accepts both Visa and MasterCard debit and credit cards for payment

 at its locations. Accordingly, AutoNation has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. AutoNation has therefore been

 injured, and continues to be injured, in its business and property as a result of the unlawful

 conduct alleged herein.

        35.     Plaintiff BJ’s Restaurants, Inc. is a California corporation with its principal place

 of business in Huntington Beach, California. BJ’s owns and operates over 200 casual restaurants




                                                  15
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 17 of 95 PageID #:
                                 119421



 across 27 states—several that include in-house brewing facilities for BJ’s award-winning beer.

 Bottles and cans of BJ’s beer are available to purchase at select BJ’s locations. BJ’s accepts both

 Visa and MasterCard debit and credit cards for payment at its restaurants. Accordingly, BJ’s has

 been forced to pay Defendants’ supracompetitive interchange fees and has suffered the effects of

 Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout the

 damages period and will continue to be subjected to such harm until Defendants’ anticompetitive

 conduct is stopped. BJ’s has therefore been injured, and continues to be injured, in its business

 and property as a result of the unlawful conduct alleged herein.

        36.     Plaintiff Bridgestone Americas, Inc. is a Nevada corporation with its principal

 place of business in Nashville, Tennessee. Plaintiff Bridgestone Americas Tire Operations, LLC

 is a Delaware limited liability company with its principal place of business in Nashville,

 Tennessee. Plaintiff Bridgestone Retail Operations, LLC is a Delaware limited liability company

 with its principal place of business in Nashville, Tennessee. The Bridgestone group is the

 world’s largest manufacturer of tire and rubber products. Bridgestone provides tires and tire

 tubes for passenger cars, trucks, buses, motorcycles, construction and mining vehicles, industrial

 machinery, agricultural machinery, and aircraft. Bridgestone’s tire operations extend across a

 wide range of fields, from raw material production, retreading materials and services, and

 automotive maintenance and repair services. Bridgestone also makes and sells a range of rubber

 and other products such as actuators and isolators, assembly machine bladders and sleeves, fiber,

 textiles, and rubber lining. The Bridgestone family of enterprises includes more than 50

 production facilities and 55,000 employees throughout the Americas. Bridgestone accepts both

 Visa and MasterCard debit and credit cards for payment. Accordingly, Bridgestone has been

 forced to pay Defendants’ supracompetitive interchange fees and has suffered the effects of




                                                 16
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 18 of 95 PageID #:
                                 119422



 Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout the

 damages period and will continue to be subjected to such harm until Defendants’ anticompetitive

 conduct is stopped. Bridgestone has therefore been injured, and continues to be injured, in its

 business and property as a result of the unlawful conduct alleged herein.

        37.     Plaintiff Caleres, Inc. is a New York corporation with its principal place of

 business in St. Louis, Missouri. Caleres is a diverse portfolio of global footwear brands,

 including Famous Footwear, Sam Edelman, Naturalizer, Allen Edmonds, Vionic, and Dr.

 Scholl’s Shoes. Caleres operates over 1,200 retail locations for its footwear brands throughout

 the world, and also branded websites where shoes can be purchased. Caleres accepts both Visa

 and MasterCard debit and credit cards for payment. Accordingly, Caleres has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Caleres has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        38.     Plaintiff CarMax, Inc. is a Virginia corporation with its principal place of business

 in Richmond, Virginia. CarMax is the nation’s largest retailer of used cars, selling over 740,000

 used vehicles at retail during the latest fiscal year and operating over 200 used car stores in over

 100 U.S. television markets. CarMax is also one of the nation’s largest operators of wholesale

 vehicle auctions and is a provider of used vehicle financing. CarMax accepts both Visa and

 MasterCard debit and credit cards for payment. Accordingly, CarMax has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and




                                                  17
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 19 of 95 PageID #:
                                 119423



 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 CarMax has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        39.        Plaintiff Concord Hospitality Enterprises Company, LLC is a Delaware limited

 liability company with its principal place of business in Raleigh, North Carolina. Concord

 develops and manages hotels across the United States and Canada. Its portfolio includes over

 100 hotels of a variety of brands including Marriott, Hilton, and Hyatt, among others. Concord

 brings this lawsuit on behalf of Concord-managed hotels as set forth in Exhibit C that are not

 otherwise represented by the hotel brands. This exhibit contains information to the best of

 Concord’s current knowledge, but may be amended upon discovery of further information.

 Concord accepts both Visa and MasterCard debit and credit cards for payment at the hotels that it

 manages. Accordingly, Concord has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Concord has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        40.        Plaintiff The Container Store, Inc. is a Texas corporation with its principal place

 of business in Coppell, Texas. The Container Store is the original and leading specialty retailer

 of storage and organization products and solutions in the United States. It operates over 90 retail

 stores in 33 states and the District of Columbia, and a fully-integrated retail website. The

 Container Store accepts both Visa and MasterCard debit and credit cards for payment.

 Accordingly, The Container Store has been forced to pay Defendants’ supracompetitive




                                                    18
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 20 of 95 PageID #:
                                 119424



 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. The Container Store has therefore

 been injured, and continues to be injured, in its business and property as a result of the unlawful

 conduct alleged herein.

        41.     Plaintiff Crestline Hotels & Resorts, LLC is a Delaware limited liability company

 with its principal place of business in Fairfax, Virginia. Crestline is one of the nation’s largest

 independent hospitality and hotel management companies. Its portfolio includes approximately

 118 hotels in 27 states and the District of Columbia. It manages Hilton, Hyatt, and Marriott-

 branded hotels, among others. Crestline brings this lawsuit on behalf of the properties listed on

 Exhibit D. This exhibit contains information to the best of Crestline’s current knowledge, but

 may be amended upon discovery of further information. Crestline accepts both Visa and

 MasterCard debit and credit cards for payment at the hotels that it manages. Accordingly,

 Crestline has been forced to pay Defendants’ supracompetitive interchange fees and has suffered

 the effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct

 throughout the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. Crestline has therefore been injured, and continues to be

 injured, in its business and property as a result of the unlawful conduct alleged herein.

        42.     Plaintiff DIRECTV, LLC is a California limited liability company with its

 principal place of business in El Segundo, California. Plaintiff AT&T Services, Inc. is a

 Delaware corporation with its principal place of business in Dallas, Texas. Plaintiff AT&T

 Corp. is a New York corporation with its principal place of business in Bedminster, New Jersey.

 Plaintiff AT&T Mobility LLC is a Delaware limited liability company with its principal place of




                                                  19
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 21 of 95 PageID #:
                                 119425



 business in Atlanta, Georgia. Plaintiff AT&T Mobility II, LLC is a Delaware limited liability

 company with its principal place of business in Atlanta, Georgia. Plaintiff BellSouth

 Telecommunications, LLC is a Georgia limited liability company with its principal place of

 business in Atlanta, Georgia. Plaintiff Cricket Wireless LLC, is a Delaware limited liability

 company with its principal place of business in Atlanta, Georgia. Cricket Wireless brings this

 lawsuit as the successor in interest to Cricket Communications, Inc. Plaintiff DC Comics is a

 New York general partnership with its principal place of business in Burbank, California.

 Plaintiff E.C. Publications, Inc. is a New York corporation with its principal place of business in

 Burbank, California. Plaintiff HBO Digital Services, Inc. is a Delaware corporation with its

 principal place of business in New York, New York. Plaintiff HBO Retail Ventures, Inc. is a

 Delaware corporation with its principal place of business in New York, New York. Plaintiff

 Telepictures Productions Inc. is a Delaware corporation with its principal place of business in

 Burbank, California. Plaintiff Warner Bros. Advanced Media Services Inc. is a Delaware

 corporation with its principal place of business in Burbank, California. Plaintiff Warner Bros.

 Consumer Products Inc. is a Delaware corporation with its principal place of business in

 Burbank, California. Plaintiff Warner Bros. Digital Networks Labs Inc. is a Delaware

 corporation with its principal place of business in New York, New York. Plaintiff Warner Bros.

 Entertainment Inc. is a Delaware corporation with its principal place of business in Burbank,

 California. Plaintiff Warner Bros. Home Entertainment Inc. is a Delaware corporation with its

 principal place of business in Burbank, California. Plaintiff WB Games Boston Inc. is a

 Delaware corporation with its principal place of business in Needham, Massachusetts. Plaintiff

 WB Studio Enterprises Inc. is a Delaware corporation with its principal place of business in

 Burbank, California. Collectively, AT&T is one of the world’s largest integrated




                                                 20
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 22 of 95 PageID #:
                                 119426



 communications companies, providing high speed internet, mobile telephone and data services,

 traditional long distance and local telephone service, cable and satellite television, to customers

 nationwide. In addition, AT&T, through its WarnerMedia division, develops, produces, and

 distributes premier film, television, and gaming content, consumer products, offers studio rental,

 retail, tour, and food services, and subscription video-on-demand, among other products and

 services. AT&T accepts both Visa and MasterCard debit and credit cards for payment in its

 retail stores and for telephone, online, and recurring automatic payments. Accordingly, AT&T

 has been forced to pay Defendants’ supracompetitive interchange fees and has suffered the

 effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout

 the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. AT&T has therefore been injured, and continues to be

 injured, in its business and property as a result of the unlawful conduct alleged herein.

        43.     Plaintiff Enterprise Holdings, Inc. is a Missouri corporation with its principal

 place of business in St. Louis, Missouri. Enterprise operates—through an integrated global

 network of independent regional subsidiaries and franchises—the Enterprise Rent-A-Car, Alamo

 Rent A Car and National Car Rental brands, as well as more than 9,600 fully staffed

 neighborhood and airport locations in more than 90 countries. Enterprise accepts both Visa and

 MasterCard debit and credit cards for payment. Accordingly, Enterprise has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Enterprise has therefore been injured, and continues to be injured, in its business and property as

 a result of the unlawful conduct alleged herein.




                                                    21
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 23 of 95 PageID #:
                                 119427



        44.     Plaintiff Fitness International, LLC is a California limited liability company with

 its principal place of business in Irvine, California. LA Fitness owns and operates over 700

 health and fitness clubs across the U.S. and Canada with state of the art exercise equipment and

 offers physical fitness services ranging from personal training to group fitness classes. LA

 Fitness also sells apparel for men and ladies and other merchandise through its online store. LA

 Fitness accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, LA

 Fitness has been forced to pay Defendants’ supracompetitive interchange fees and has suffered

 the effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct

 throughout the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. LA Fitness has therefore been injured, and continues to be

 injured, in its business and property as a result of the unlawful conduct alleged herein.

        45.     Plaintiff Flynn Restaurant Group LP is a Delaware limited partnership

 headquartered in San Francisco, California. Flynn is the largest restaurant franchise group, and

 one of the 20 largest foodservice companies of any kind, in the United States. Flynn owns over

 460 Applebee’s, 270 Taco Bells, 130 Panera cafes, and 360 Arby’s across 34 states. Flynn

 accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, Flynn has

 been forced to pay Defendants’ supracompetitive interchange fees, has suffered the effects of

 Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout the

 damages period, and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. Flynn has therefore been injured, and continues to be

 injured, in its business and property as a result of the unlawful conduct alleged herein.

        46.     Plaintiff Heart of America Management, L.L.C. is an Iowa limited liability

 company headquartered in Moline, Illinois. Heart of America operates 17 hotels and 23




                                                  22
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 24 of 95 PageID #:
                                 119428



 restaurants across the Midwest. Heart of America manages Hilton- and Marriott-branded hotels,

 among others. Heart of America brings this lawsuit on behalf of the properties listed on Exhibit

 E. This exhibit contains information to the best of Heart of America’s current knowledge, but

 may be amended upon discovery of further information. Heart of America accepts both Visa and

 MasterCard debit and credit cards for payment. Accordingly, Heart of America has been forced

 to pay Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Heart of America has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein.

        47.     Plaintiff Hilton Worldwide Holdings, Inc. is a Delaware corporation with its

 principal place of business in McLean, Virginia. Hilton is one of the largest hospitality

 companies in the world, with approximately 5,685 properties in 113 countries. Its hotel brand

 portfolio includes Waldorf Astoria Hotels & Resorts, Hilton Hotels & Resorts, DoubleTree by

 Hilton, Embassy Suites by Hilton, and Hilton Garden Inn, among others. Approximately 4,562

 of Hilton’s hotels are located in the United States. Hilton brings this lawsuit on behalf of all

 Hilton-branded hotels, including all hotels that it owned, managed, and franchised as of the date

 it filed its original Complaint, except as described below. Such properties are set forth, to the

 best of Hilton’s current knowledge, on Exhibit F1, but may be amended upon discovery of

 further information. Any exclusions from the present complaint are listed on Exhibit F2, which

 also contains information to the best of Hilton’s current knowledge, but may be amended upon

 discovery of further information. Hilton accepts both Visa and MasterCard debit and credit

 cards for payment. Accordingly, Hilton has been forced to pay Defendants’ supracompetitive




                                                  23
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 25 of 95 PageID #:
                                 119429



 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Hilton has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        48.        Plaintiff Host Hotels & Resorts, L.P. is a Delaware limited partnership with its

 principal place of business in Bethesda, Maryland. Host Hotels owns luxury and upscale hotels.

 Its portfolio includes Hilton, Hyatt and Marriott-branded hotels, among others. Host Hotels

 brings this lawsuit on behalf of the properties listed on Exhibit G. This exhibit contains

 information to the best of Host Hotel’s current knowledge, but may be amended upon discovery

 of further information. Host Hotels accepts both Visa and MasterCard debit and credit cards for

 payment. Accordingly, Host Hotels has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Host Hotels has therefore been

 injured, and continues to be injured, in its business and property as a result of the unlawful

 conduct alleged herein.

        49.        Plaintiff HSN, Inc. is a Delaware corporation with its principal place of business

 in St. Petersburg, Florida. Plaintiff Cornerstone Brands, Inc. (“Cornerstone”) is a Delaware

 corporation with its principal place of business in West Chester, Ohio. HSN is an interactive

 multi-channel retailer offering an assortment of exclusive products and top brand names to its

 customers through various platforms, including television, online, mobile, catalogs, and in retail

 and outlet stores. The HSN television networks reach nearly 100 million residential households.




                                                    24
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 26 of 95 PageID #:
                                 119430



 HSN accepts both Visa and MasterCard debit and credit cards for payment. Cornerstone is

 composed of four home, apparel, and lifestyle brands, including Ballard Designs, Frontgate,

 Grandin Road, and Garnet Hill. Cornerstone operates e-commerce websites for each of these

 brands and has several retail and outlet stores. Accordingly, HSN has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is

 stopped. HSN has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein.

        50.     Plaintiff Hyatt Hotels Corporation is a Delaware corporation with its principal

 place of business in Chicago, Illinois. Hyatt is a leading global hospitality company, with a

 global portfolio consisting of approximately 843 hotels in 60 countries. Hyatt operates under

 several brands, including Park Hyatt, Hyatt Regency, Hyatt, Andaz, and Hyatt Place, among

 others. Approximately 62% of the rooms in Hyatt’s hotel system are in the United States, which

 constitutes approximately 81% of its revenues. Hyatt brings this lawsuit on behalf of all Hyatt-

 branded hotels, including all hotels that it owned, managed, and franchised as of the date it filed

 its original Complaint, except as described below. Such properties are set forth, to the best of

 Hyatt’s current knowledge, on Exhibit H1, but may be amended upon discovery of further

 information. Any exclusions from the present complaint are listed on Exhibit H2, which also

 contains information to the best of Hyatt’s current knowledge, but may be amended upon

 discovery of further information. Hyatt accepts both Visa and MasterCard debit and credit cards

 for payment. Accordingly, Hyatt has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and




                                                 25
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 27 of 95 PageID #:
                                 119431



 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Hyatt has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        51.        Plaintiff Ingram Micro Inc. is a Delaware corporation with its principal place of

 business in Irvine, California. Ingram Micro is one of the largest wholesale technology

 distributors in the world, with sales in 160 countries, operations in 64 countries, and maintaining

 198 logistics centers and service centers throughout the world. Among other things, it handles

 the distribution of one out of every three mobile devices in the United States. Ingram Micro

 accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, Ingram

 Micro has been forced to pay Defendants’ supracompetitive interchange fees and has suffered

 the effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct

 throughout the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. Ingram Micro has therefore been injured, and continues to

 be injured, in its business and property as a result of the unlawful conduct alleged herein.

        52.        Plaintiff Interstate Hotels & Resorts, Inc. is a Delaware corporation headquartered

 in Arlington, Virginia. Interstate is a leading third-party hotel management company that

 operates properties in 39 states and the District of Columbia. Interstate manages Hilton, Hyatt,

 and Marriott-branded hotels, among others. Interstate brings this lawsuit on behalf of the

 properties listed on Exhibit I. This exhibit contains information to the best of Interstate’s current

 knowledge, but may be amended upon discovery of further information. Interstate accepts both

 Visa and MasterCard debit and credit cards for payment. Accordingly, Interstate has been forced

 to pay Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’




                                                   26
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 28 of 95 PageID #:
                                 119432



 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Interstate has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        53.     Plaintiff Jack in the Box Inc. is a Delaware corporation with its principal place of

 business in San Diego, California. Jack in the Box operates and franchises quick-service

 restaurants, and was the first major hamburger chain to develop and expand the concept of drive-

 thru restaurants. It operates or franchises approximately 2,237 quick-service restaurants in 21

 states and Guam. Jack in the Box accepts both Visa and MasterCard debit and credit cards for

 payment at its restaurants. Accordingly, Jack in the Box has been forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period and will

 continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Jack in the Box has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein. Jack in the Box seeks recovery for

 the restaurants that it owned and operated at any time during the relevant period, as set forth and

 listed on Exhibit J. This exhibit contains information to the best of Jack in the Box’s current

 knowledge, but may be amended upon discovery of further information.

        54.     Plaintiff Joshi Hotel Group, LLC is a Pennsylvania limited liability company

 headquartered in Allentown, Pennsylvania. JHG is one of the fastest growing hotel management

 companies in the Northeast Pennsylvania region. It manages Hilton and Marriott-branded hotels,

 among others. JHG brings this lawsuit on behalf of the properties listed on Exhibit K. This

 exhibit contains information to the best of JHG’s current knowledge, but may be amended upon




                                                  27
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 29 of 95 PageID #:
                                 119433



 discovery of further information. JHG accepts both Visa and MasterCard debit and credit cards

 for payment. Accordingly, JHG has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. JHG has therefore been injured, and

 continues to be injured, in its business and property as a result of the unlawful conduct alleged

 herein.

           55.   Plaintiff Kaiser Foundation Health Plan, Inc. is a California nonprofit public

 benefit corporation with its principal place of business in Oakland, California. Plaintiff Kaiser

 Foundation Hospitals is a California nonprofit public benefit corporation with its principal place

 of business in Oakland, California. Kaiser Foundation Health Plan is one of the largest health

 maintenance organizations in the United States with approximately 12.3 million members.

 Kaiser Foundation Hospitals owns and operates 39 hospitals and 696 medical offices. KFHP/H

 operates in eight states and the District of Columbia. KFHP/H accepts both Visa and

 MasterCard debit and credit cards for payment at its retail stores and website. Accordingly,

 KFHP/H has been forced to pay Defendants’ supracompetitive interchange fees and has suffered

 the effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct

 throughout the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. KFHP/H has therefore been injured, and continues to be

 injured, in its business and property as a result of the unlawful conduct alleged herein.

           56.   Plaintiff LEGO Systems, Inc. is a Connecticut corporation with its principal place

 of business in Enfield, Connecticut. Plaintiff LEGO Brand Retail, Inc. is a Connecticut

 corporation with its principal place of business in Enfield, Connecticut. LEGO is a toy




                                                  28
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 30 of 95 PageID #:
                                 119434



 production company that manufactures the iconic LEGO brick. LEGO operates approximately

 91 retail locations in the United States across 35 states and an online retail website. LEGO

 accepts both Visa and MasterCard debit and credit cards for payment at its retail stores and

 website. Accordingly, LEGO has been forced to pay Defendants’ supracompetitive interchange

 fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and other

 unlawful conduct throughout the damages period and will continue to be subjected to such harm

 until Defendants’ anticompetitive conduct is stopped. LEGO has therefore been injured, and

 continues to be injured, in its business and property as a result of the unlawful conduct alleged

 herein.

           57.     Plaintiff Loews Hotels Holding Corporation is a Delaware corporation with its

 principal place of business in New York, New York. Loews owns, operates, or manages a chain

 of approximately 27 luxury hotels under the Loews brand, most of which are in the United

 States. Loews brings this lawsuit on behalf of the properties listed on Exhibit L. This exhibit

 contains information to the best of Loews’s current knowledge, but may be amended upon

 discovery of further information. Loews accepts both Visa and MasterCard debit and credit

 cards for payment. Accordingly, Loews has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Loews has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

           58.     Plaintiff Lyft, Inc. is a Delaware corporation with its principal place of business in

 San Francisco, California. Lyft operates one of the largest transportation networks in the United




                                                    29
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 31 of 95 PageID #:
                                 119435



 States and Canada, consisting of rideshare, bikes, scooters, car rentals and transit available on-

 demand through its mobile ridesharing platform. Lyft accepts both Visa and MasterCard debit

 and credit cards for payment. Accordingly, Lyft has been forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period and will

 continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped. Lyft

 has therefore been injured, and continues to be injured, in its business and property as a result of

 the unlawful conduct alleged herein.

        59.     Plaintiff Mananto Enterprises, LLC is a Massachusetts limited liability company

 with its principal place of business in Northampton, Massachusetts. Mananto Enterprises

 operates an historic full service lifestyle hotel, offering 106 elegantly furnished guestrooms and

 luxury suites. Mananto Enterprises accepts both Visa and MasterCard debit and credit cards for

 payment. Accordingly, Mananto Enterprises has been forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period and will

 continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Mananto Enterprises has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein.

        60.     Plaintiff Marriott International, Inc. is a Delaware corporation with its principal

 place of business in Bethesda, Maryland. Marriott is a worldwide operator, franchisor, and

 licensor of hotel, residential, and timeshare properties under numerous brand names, including

 Marriott, The Ritz-Carlton, W Hotels, Sheraton, Courtyard, and many others. It is currently the

 largest hotel chain in the world, with more than 7,000 properties across 131 countries, over 5,100

 of which are in the United States. Marriott brings this lawsuit on behalf of all Marriott-branded




                                                  30
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 32 of 95 PageID #:
                                 119436



 hotels, including all hotels that it owned, managed, and franchised as of the date it filed its

 original Complaint, except as described below. Such properties are set forth, to the best of

 Marriott’s current knowledge, on Exhibit M1, but may be amended upon discovery of further

 information. Any exclusions from the present complaint are listed on Exhibit M2, which also

 contains information to the best of Marriott’s current knowledge, but may be amended upon

 discovery of further information. These exhibits contain information to the best of Marriott’s

 current knowledge, but may be amended upon discovery of further information. Marriott

 accepts both Visa and MasterCard debit and credit cards for payment. Accordingly, Marriott has

 been forced to pay Defendants’ supracompetitive interchange fees and has suffered the effects of

 Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout the

 damages period and will continue to be subjected to such harm until Defendants’ anticompetitive

 conduct is stopped. Marriott has therefore been injured, and continues to be injured, in its

 business and property as a result of the unlawful conduct alleged herein.

        61.     Plaintiff Marriott Vacations Worldwide Corporation is a Delaware corporation

 with its principal place of business in Orlando, Florida. Marriott Vacations Worldwide is a

 global company that offers vacation ownership, exchange, and rental, resort, and property

 management. Its vacation ownership segment consists of more than 100 resorts and over

 660,000 owners and members. Marriott Vacations Worldwide’s exchange & third-party

 management segment includes exchange networks and membership programs comprised of more

 than 3,200 resorts in over 80 nations and nearly two million members, as well as management of

 more than 180 additional resorts and lodging properties. Marriott Vacations Worldwide brings

 this lawsuit on behalf of the Owners’ Associations and all hotels, resorts, and condominium

 properties listed on Exhibit N. This exhibit contains information to the best of Marriott




                                                  31
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 33 of 95 PageID #:
                                 119437



 Vacations Worldwide’s current knowledge, but may be amended upon discovery of further

 information. Marriott Vacations Worldwide accepts both Visa and MasterCard debit and credit

 cards for payment. Accordingly, Marriott Vacations Worldwide has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Marriott Vacations Worldwide has therefore been injured, and continues to be injured, in its

 business and property as a result of the unlawful conduct alleged herein.

        62.        Plaintiff Mountain Standard Group, LLC is a Wyoming limited liability company

 headquartered in Jackson, Wyoming. Yarrow is a management and consulting company focused

 on providing unique hospitality environments in inspirational locations across the Mountain

 West. Yarrow brings this lawsuit on behalf of the properties listed on Exhibit O. This exhibit

 contains information to the best of Yarrow’s current knowledge, but may be amended upon

 discovery of further information. Yarrow accepts both Visa and MasterCard debit and credit

 cards for payment. Accordingly, Yarrow has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Yarrow has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        63.        Plaintiff National General Holdings Corp. is a Delaware corporation with its

 principal place of business in New York, New York. National General Management Corp. is a

 Delaware corporation with its principal place of business in New York, New York. National




                                                   32
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 34 of 95 PageID #:
                                 119438



 General is a specialty personal lines insurance company that provides a variety of insurance

 products, including personal and small business automobile, homeowners, umbrella, and others.

 National General has approximately 4.1 million property and casualty insurance policyholders,

 and it is licensed to operate in 50 states and the District of Columbia. National General accepts

 both Visa and MasterCard debit and credit cards for payment. Accordingly, National General

 has been forced to pay Defendants’ supracompetitive interchange fees and has suffered the

 effects of Defendants’ unlawful Competitive Restraints and other unlawful conduct throughout

 the damages period and will continue to be subjected to such harm until Defendants’

 anticompetitive conduct is stopped. National General has therefore been injured, and continues

 to be injured, in its business and property as a result of the unlawful conduct alleged herein.

        64.     Plaintiff Nespresso USA, Inc. is a Delaware corporation with its principal place of

 business in New York, New York. Nespresso sells and distributes coffee capsules, coffee

 machines, and related accessories for homes, offices, hotels, and restaurants. Nespresso operates

 retail stores and sells to customers online. Nespresso accepts both Visa and MasterCard debit

 and credit cards for payment. Accordingly, Nespresso has been forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period and will

 continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Nespresso has therefore been injured, and continues to be injured, in its business and property as

 a result of the unlawful conduct alleged herein.

        65.     Plaintiff Nestle Waters North America Inc. is a Delaware corporation with its

 principal place of business in Stamford, Connecticut. Nestle Waters is one of the largest non-

 alcoholic beverage companies in the United States, with a product portfolio including a variety




                                                    33
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 35 of 95 PageID #:
                                 119439



 of quality water brands, such as Perrier, Poland Spring, Arrowhead, S.Pellegrino, and others.

 Through its direct-to-consumer business, Ready Refresh, serving over 1 million customers,

 Nestle Waters accepts both Visa and MasterCard debit and credit cards for payment.

 Accordingly, Nestle Waters has been forced to pay Defendants’ supracompetitive interchange

 fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and other

 unlawful conduct throughout the damages period and will continue to be subjected to such harm

 until Defendants’ anticompetitive conduct is stopped. Nestle Waters has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

           66.     Plaintiff Old Comp. Inc. is a Delaware corporation headquartered in Dallas,

 Texas. CompUSA was one of the nation’s leading consumer electronics, technology products,

 and computer services retailers. CompUSA operated over 100 stores and an online retail

 website. In late 2007, CompUSA closed the majority of its stores, and the remaining stores were

 sold. CompUSA accepted both Visa and MasterCard debit and credit cards for payment at its

 stores and on its website. Accordingly, CompUSA was forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period. CompUSA

 was therefore injured in its business and property as a result of the unlawful conduct alleged

 herein.

           67.     Plaintiff OnStar, LLC is a Delaware corporation with its principal place of

 business in Detroit, Michigan. OnStar provides a variety of services directly to its customers

 who own and/or operate millions of vehicles in the United States on a monthly or other

 subscription basis. OnStar’s services include safety, security, and mobility solutions for




                                                   34
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 36 of 95 PageID #:
                                 119440



 customers such as automatic crash response, stolen vehicle assistance, roadside assistance, dealer

 maintenance notifications, hands-free telephone calling, and others. OnStar accepts both Visa

 and MasterCard debit and credit cards for payment. Accordingly, OnStar has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 OnStar has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        68.        Plaintiff Pacifica Hotel Management, LLC is a California limited liability

 company headquartered in Aliso Viejo, California. Pacifica operates 30 focused-service

 boutique hotels and 4 full-service restaurants. Its portfolio includes properties in California,

 Hawaii, and Florida. Pacifica manages Hilton and Marriott-branded hotels, among others.

 Pacifica brings this lawsuit on behalf of the properties listed on Exhibit P. This exhibit contains

 information to the best of Pacifica’s current knowledge, but may be amended upon discovery of

 further information. Pacifica accepts both Visa and MasterCard debit and credit cards for

 payment. Accordingly, Pacifica has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. Pacifica has therefore been injured,

 and continues to be injured, in its business and property as a result of the unlawful conduct

 alleged herein.

        69.        Plaintiff Public Storage is a Maryland corporation with its principal place of

 business in Glendale, California. Public Storage is the largest brand of self-storage services in




                                                    35
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 37 of 95 PageID #:
                                 119441



 the United States. There are approximately 2,429 Public Storage facilities across 38 states.

 Additionally, Public Storage reinsures policies against losses to goods stored by its customers at

 Public Storage facilities and sells merchandise at its facilities. Public Storage accepts both Visa

 and MasterCard debit and credit cards for payment. Accordingly, Public Storage has been forced

 to pay Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Public Storage has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein.

        70.     Plaintiff Qdoba Restaurant Corporation is a Colorado Corporation with its

 principal place of business in San Diego, California. Qdoba operates and franchises fast casual

 restaurants that serve Mexican cuisine. It operates or franchises approximately 750 restaurants in

 46 states and the District of Columbia. Qdoba accepts both Visa and MasterCard debit and

 credit cards for payment at its restaurants. Accordingly, Qdoba has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Qdoba has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein. Qdoba seeks recovery for the restaurants that it

 owned and operated at any time during the relevant period, as set forth and listed on Exhibit Q.

 This exhibit contains information to the best of Qdoba’s current knowledge, but may be amended

 upon discovery of further information.




                                                  36
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 38 of 95 PageID #:
                                 119442



        71.     Plaintiff Sage Hospitality Resources LLC is a Delaware limited liability company

 headquartered in Denver, Colorado. Plaintiff Sage Investment Holdings, L.L.C. is a Delaware

 limited liability company headquartered in Denver, Colorado. Sage is a leading hotel

 management and development company, operating through direct or indirect subsidiaries or

 affiliates, hotels and restaurants in 15 states and Washington, D.C., including Hilton, Hyatt, and

 Marriott-branded hotels, among others. Sage accepts (or its subsidiaries or affiliates accept) on

 behalf of the owners of such hotels and restaurants, both Visa and MasterCard debit and credit

 cards for payment. Sage brings this lawsuit on behalf of itself, its subsidiaries and affiliates, the

 properties listed on Exhibit R, and the owners thereof. This exhibit contains information to the

 best of Sage’s current knowledge, but may be amended upon discovery of further

 information. Accordingly, Sage and/or its subsidiaries or affiliates, in the capacity as manager of

 such properties, has been forced to pay (on behalf of such properties and the owners thereof)

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is

 stopped. Sage, in such capacity and on behalf of such properties and the respective owners

 thereof, has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        72.     Plaintiff Sephora USA, Inc. is a Delaware corporation with its principal place of

 business in San Francisco, California. Sephora is a leader in global prestige retail, owning and

 operating a chain of perfume and cosmetics stores in North America. Sephora offers makeup

 products, skin care products, fragrances, hair care products, bath and body products, nail

 products, professional tools and brushes, men’s products, gifts, and also provides beauty classes




                                                  37
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 39 of 95 PageID #:
                                 119443



 and services. Sephora has over 450 stand-alone locations in North America and over 660

 additional locations within J.C. Penney department stores. Sephora accepts both Visa and

 MasterCard debit and credit cards for payment. Accordingly, Sephora has been forced to pay

 Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Sephora has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        73.     Plaintiff Sunstone Hotel Investors, Inc. is a Maryland corporation headquartered

 in Irvine, California. Sunstone is a real estate investment trust that acquires, owns, asset

 manages, and renovates hotels, primarily in the upper-scale segment. Its portfolio includes 21

 properties in 8 states and Washington, D.C. Sunstone owns Hilton, Hyatt, and Marriott-branded

 hotels, among others. Sunstone brings this lawsuit on behalf of the properties listed on Exhibit

 S. This exhibit contains information to the best of Sunstone’s current knowledge, but may be

 amended upon discovery of further information. Sunstone accepts both Visa and MasterCard

 debit and credit cards for payment. Accordingly, Sunstone has been forced to pay Defendants’

 supracompetitive interchange fees and has suffered the effects of Defendants’ unlawful

 Competitive Restraints and other unlawful conduct throughout the damages period and will

 continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.

 Sunstone has therefore been injured, and continues to be injured, in its business and property as a

 result of the unlawful conduct alleged herein.

        74.     Plaintiff UnitedHealth Group Incorporated is a Delaware corporation with its

 principal place of business in Minnetonka, Minnesota. UnitedHealth is a diversified health care




                                                  38
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 40 of 95 PageID #:
                                 119444



 company with two distinct business platforms: health benefits operating under UnitedHealthcare

 and health services operating under Optum. Through UnitedHealthcare and Optum,

 UnitedHealth processed more than three-quarters of a trillion dollars in gross billed charges and

 managed more than $250 billion in aggregate health care spending on behalf of customers and

 consumers in 2018. UnitedHealth accepts both Visa and MasterCard debit and credit cards for

 payment. Accordingly, UnitedHealth has been forced to pay Defendants’ supracompetitive

 interchange fees and has suffered the effects of Defendants’ unlawful Competitive Restraints and

 other unlawful conduct throughout the damages period and will continue to be subjected to such

 harm until Defendants’ anticompetitive conduct is stopped. UnitedHealth has therefore been

 injured, and continues to be injured, in its business and property as a result of the unlawful

 conduct alleged herein.

        75.     Plaintiff White Lodging Services Corporation is an Indiana corporation

 headquartered in Merrillville, Indiana. White Lodging is one of the largest hospitality companies

 in the United States, managing as many as 160 hotels. White Lodging manages Marriott-

 branded hotels, among others. White Lodging brings this lawsuit on behalf of itself, its

 subsidiaries and affiliates, the properties listed on Exhibit T, and the owners thereof. This

 exhibit contains information to the best of White Lodging’s current knowledge, but may be

 amended upon discovery of further information. White Lodging accepts both Visa and

 MasterCard debit and credit cards for payment. Accordingly, White Lodging has been forced to

 pay Defendants’ supracompetitive interchange fees and has suffered the effects of Defendants’

 unlawful Competitive Restraints and other unlawful conduct throughout the damages period and

 will continue to be subjected to such harm until Defendants’ anticompetitive conduct is stopped.




                                                  39
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 41 of 95 PageID #:
                                 119445



 White Lodging has therefore been injured, and continues to be injured, in its business and

 property as a result of the unlawful conduct alleged herein.

 Defendants

        76.     Until the corporate restructuring and initial public offering described below,

 Defendant Visa International Service Association was a non-stock Delaware corporation with its

 principal place of business in Foster City, California. Defendant Visa U.S.A., Inc. was a group-

 member of Visa International Service Association and was also a non-stock Delaware

 corporation. Visa U.S.A., Inc.’s members were the financial institutions acting as issuing banks

 and acquiring banks in the Visa system.

        77.     Defendant Visa Inc. is a Delaware corporation with its principal place of business

 in Foster City, California. Defendant Visa Inc. was created through a corporate reorganization in

 or around October 2007. Visa U.S.A. Inc.’s affiliate banks were the initial shareholders of Visa

 Inc.

        78.     Defendants Visa Inc., Visa USA, Inc., and Visa International Service Association

 are referred to collectively as “Visa” in this Complaint.

        79.     Defendant MasterCard Incorporated was incorporated as a Delaware stock

 corporation in May 2001. Its principal place of business is in Purchase, New York.

        80.     Defendant MasterCard International Incorporated was formed in November 1966

 as a Delaware membership corporation whose principal or affiliate members were its financial

 institution issuing banks and acquiring banks. Prior to the initial public offering described

 below, MasterCard International Incorporated was the principal operating subsidiary of

 MasterCard Incorporated.




                                                  40
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 42 of 95 PageID #:
                                 119446



        81.     Defendants MasterCard International Incorporated and MasterCard Incorporated

 are referred to collectively as “MasterCard” in this Complaint.

                                         ALLEGATIONS

 Payment Card Industry In General

        82.     The payment card industry involves two categories of general purpose payment

 cards: (a) General Purpose Credit Cards, and (b) General Purpose Debit Cards. As explained

 below, to the degree, if any, that Plaintiffs are required to allege relevant markets, General

 Purpose Credit Cards constitute a separate product market from General Purpose Debit Cards.

        83.     Card issuers earn income from fees charged on each transaction, as well as

 interest charged on cardholder account balances. Through the Competitive Restraints, issuing

 banks have agreed with one another, and with their respective defendant network, to eliminate

 competition for the merchants’ use of their network services. Absent the Competitive Restraints,

 it would be in the issuing bank’s interests to bargain with merchants to persuade those merchants

 to accept and promote customer use of its own cards instead of other issuing banks’ cards in

 order to increase transactions.

        84.     Issuing banks offer numerous credit card products, some of which offer features

 such as cash back rebates, low interest rates, low or no annual fees, and rewards programs tied to

 usage. Cards that offer cash back, airline miles, or other usage benefits are often referred to as

 “rewards cards.” Those rewards cards that offer the highest levels of rewards may be referred to

 as “premium cards” and include cards such as “Visa Signature Preferred” and “MasterCard

 World Elite.” Standard or “traditional” credit cards, which do not offer the same array of

 features to cardholders, include products such as “Visa Traditional” and the “MasterCard Core




                                                  41
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 43 of 95 PageID #:
                                 119447



 Value” cards. Interchange fees for cards offering greater rewards are often much higher than

 fees for cards offering lesser or no rewards.

        85.        Only a fraction of the increase in interchange fees for rewards cards actually goes

 to paying the benefits of the rewards cards to cardholders. Visa, MasterCard, and their affiliate

 banks largely retain the supracompetitive merchant fees that merchants pay. Plaintiffs and other

 merchants receive no additional benefits whatsoever from the higher interchange fees on reward

 and premium cards. Nevertheless, the Honor All Cards Rules and other restraints prevent

 merchants from refusing to accept cards with higher interchange fees.

        86.        Debit cards are one means for demand deposit account holders to access the

 money in their accounts. Pre-paid debit cards allow cardholders to access the funds deposited on

 the card when it was purchased. There are two primary forms of authentication in use for debit

 cards in the United States. One is signature-based, in which the cardholder’s signature is usually

 (but not always) obtained at the time of the transaction, like with a credit card. The other is PIN-

 based, in which the cardholder enters a four-digit PIN into a key pad at the point of sale instead

 of signing. Signature-based authentication is far more prone to fraud than PIN-based

 authentication.

        87.        Because debit card transactions promptly withdraw funds from the cardholder’s

 account or from the pre-paid card balance, rather than allowing a grace period before billing and

 payment, they differ from credit card transactions in their utility to consumers. These differences

 underlie the court’s determination in United States v. Visa USA, Inc., 163 F. Supp. 2d 322

 (S.D.N.Y. 2001), aff’d, 344 F.3d 229 (2d Cir. 2003), that credit card transactions comprise a

 separate product market from debit card transactions.




                                                    42
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 44 of 95 PageID #:
                                 119448



        88.     Before their respective initial public offerings (“IPOs”), Visa and MasterCard

 adopted rules (the Competitive Restraints) that limited competition for merchant acceptance and

 agreed with member banks to impose those Competitive Restraints on merchants that accept

 their respective Visa-branded and MasterCard-branded cards. Among the Competitive

 Restraints are the “default” interchange fees that merchants are required to pay each time they

 accept Visa-branded or MasterCard-branded credit or debit cards. By requiring merchants to

 accept every Visa or MasterCard-branded card if they accept any single such card, and by

 prohibiting merchants from steering customers to less expensive cards or even informing them of

 this option, the Competitive Restraints effectively insulate the issuing banks from competition

 and render the “default” interchange fees binding on the merchants. As a result, Visa,

 MasterCard, and their respective issuing banks gained significant market power in the payment

 card markets. The Competitive Restraints they imposed have eliminated the possibility of

 competition among issuing banks for merchant acceptance of network services. These

 Competitive Restraints have therefore eliminated the development of competitive markets for

 merchant acceptance of network services among issuing affiliate banks.

        89.     Thus, the Competitive Restraints enforced by Visa and MasterCard, and the

 actions taken in furtherance of them, constituted and continue to constitute combinations,

 agreements, and conspiracies that unreasonably restrain trade in violation of Section 1 of the

 Sherman Act, 15 U.S.C. § 1.

        90.     Between 2006 and 2008, Visa and MasterCard both changed their ownership

 structures and conducted IPOs in which their member banks partially divested their ownership of

 the Defendants. But the restructurings and IPOs did not change the fundamental character of the

 agreements to fix prices or limit competition. A large part of the motivation for the




                                                 43
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 45 of 95 PageID #:
                                 119449



 restructurings was to avoid antitrust liability by limiting the appearance that Visa and

 MasterCard were structural conspiracies controlled by competing banks. As MasterCard’s 2006

 prospectus for its IPO states, “heightened regulatory scrutiny and legal challenges” underlie the

 decision to make changes in the ownership structure. In particular, MasterCard stated that

 “many of the legal and regulatory challenges we face are in part directed at our current

 ownership and governance structure in which our customers—or member financial institutions—

 own all of our common stock and are involved in our governance by having representatives serve

 on our global and regional boards of directors.”

        91.     Nonetheless, although Defendants conducted the IPOs, obtained huge amounts of

 capital from the public markets, and took steps to restructure their organizations to avoid the

 appearance of collective action by independent actors, neither Visa, MasterCard, nor any of their

 affiliate banks took any affirmative steps to withdraw from their agreements to fix prices and

 eliminate competition. On the contrary, Visa and MasterCard continued to set “default”

 interchange fees and enforce the Competitive Restraints for the benefit of themselves and their

 issuing bank affiliates, and with their affiliate banks, Visa and MasterCard have continued to

 prevent competition among issuing banks for merchant acceptance of network services.

        92.     Even after the IPOs, Visa and its affiliate banks persisted in facilitating and

 enforcing the horizontal agreements among themselves to continue to adhere to and enforce

 “default” interchange fees and the Competitive Restraints. Likewise, MasterCard and its affiliate

 banks persisted in facilitating and enforcing the horizontal agreements among themselves to

 continue to adhere to and enforce “default” interchange fees and the Competitive Restraints. It

 would be contrary to the independent self-interest of any single issuing bank to adhere to the

 Competitive Restraints without the agreement of the remaining issuing banks to impose and




                                                    44
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 46 of 95 PageID #:
                                 119450



 adhere to those same restraints as well. Visa and MasterCard, by acting as the managers of their

 respective combinations and agreements to continue imposing and adhering to the Competitive

 Restraints, eliminate competition for merchant acceptance among their respective issuing banks.

 But for the agreements that Visa and MasterCard facilitate and enforce, the affiliate banks would

 be free to compete with one another for merchant acceptance of the cards they issue and use of

 their network services.

        93.     Each issuing bank is an independently owned and independently managed

 business pursuing its separate economic interests. However, as a result of their agreements with

 each other and combination under Visa and MasterCard, the issuing affiliate banks do not

 compete for merchant use of network services for the cards they issue. Instead, both before and

 after the Visa and MasterCard IPOs, Visa and MasterCard have exerted authority over a

 universal set of terms and prices imposed on merchants that accept Visa or MasterCard-branded

 cards. These terms have the effect of fixing the price of interchange fees and otherwise

 eliminating competition, and do not vary based on the cards’ issuer, the type of card, or the

 actual costs merchants must pay to accept these cards. By agreeing and adhering to the

 Competitive Restraints and universal interchange fees, the affiliate banks have deprived

 merchants and their customers of the benefits of competition through independent decision-

 making.

                            THE ANTICOMPETITIVE CONDUCT

 The Competitive Restraints

        94.     On behalf of and with the agreement of their affiliate issuing banks, Visa and

 MasterCard have each adopted and imposed supracompetitive “default” interchange fees and

 other Competitive Restraints on Plaintiffs and other merchants. Those restraints eliminate




                                                 45
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 47 of 95 PageID #:
                                 119451



 competition in the markets for General Purpose Credit Card Network Services and General

 Purpose Debit Card Network Services. But for the Competitive Restraints, issuing banks would

 compete with one another by lowering prices, increasing quality, innovating, and/or

 differentiating their services to ensure that the maximum number of merchants accept their

 particular credit or debit cards. Competition for merchant acceptance of certain credit and debit

 cards would lead issuing banks to offer lower interchange fees, better services, and more

 innovative services and/or products to merchants in an effort to win those merchants’ business.

 As a result, merchants would then offer better and differentiated services and/or products,

 including lower prices and discounting at the point of sale, to their consumers. Thus, the

 Competitive Restraints have caused Plaintiffs’ cost of acceptance of credit and debit cards to be

 higher than would prevail in a competitive market, which has caused resulting harm to all of

 their customers, including Visa and MasterCard cardholders.

        95.     Collective Fixing of Interchange Fees: Visa and MasterCard set so-called

 “default” interchange fees on credit card and debit card transactions that merchants must pay to

 their issuing banks and the card networks. The setting of interchange fees and other Competitive

 Restraints amounts to price fixing, a per se violation of Section 1 of the Sherman Act.

        96.     Uniform “default” interchange fees are established collectively by Visa,

 MasterCard, and their affiliate banks and have the effect of fixing the prices paid by merchants

 for card acceptance. In setting the interchange fees that are paid to their affiliate banks and card

 networks, Visa and MasterCard each acts as the ring-leader and enforcer of its respective

 combination, setting the price that merchants pay for card acceptance and enforcing the restraints

 that support and perpetuate its exercise of market power. In addition to fixing prices within each

 network, Visa and MasterCard collectively fix interchange fees across networks through




                                                  46
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 48 of 95 PageID #:
                                 119452



 communication among affiliate banks, most of whom are affiliates of both card networks and

 many of whom have, at some time, been represented on the boards of directors of both. Both

 Visa and MasterCard have consistently raised interchange fee rates in nearly simultaneous

 fashion. Neither network would have an incentive to collectively set their fee increases were

 there competition among the two networks and their affiliate banks or if the networks and

 affiliates of both did not know in advance that all affiliate banks of both networks would abide

 by the Competitive Restraints. Interchange fees account for the largest portion of merchant costs

 for accepting payment cards.

        97.     The interchange fees fixed by Visa and its affiliate banks, and MasterCard and its

 affiliate banks, are established without regard to their relative cost advantages and are not the

 fees that would be charged in a competitive market. Rather, interchange fees are set at the level

 that maximizes the profits of the Defendants while maintaining Defendants’ market power. In

 fact, in the past and in many other countries, payment card networks have managed to be

 profitable and provide excellent service while charging much lower or no interchange fees. As

 an example, until the mid-1990s, PIN debit networks in the U.S. often charged no interchange

 fee or even paid a reverse interchange fee to merchants for each transaction. The

 supracompetitive interchange fees Visa and MasterCard currently charge are tools to reinforce

 the strength of their conspiracies, enticing issuing banks to issue cards through these networks

 and thereby maintaining and increasing these networks’ market power.

        98.     Visa and MasterCard both set interchange fees that purport to be only non-binding

 “default” rates, but in practice, these “default” rates constitute a de facto agreement among

 competing banks to use those rates as binding and uniform supracompetitive interchange fees




                                                  47
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 49 of 95 PageID #:
                                 119453



 that merchants are forced to pay as a result of Visa and MasterCard’s illegal exercise of unlawful

 agreement.

        99.     Acquiring banks that do not ensure that the applicable interchange fee is applied

 when submitting a transaction for authorization, clearance, and settlement are subject to fines

 assessed by Visa and MasterCard, or even expulsion. Thus, in practice, both Visa and

 MasterCard’s rules fix interchange fees, because the Competitive Restraints remove any

 independent competition among issuing banks in the setting of interchange fees.

        100.    Absent the Competitive Restraints, Plaintiffs would be able to negotiate separate

 interchange fee arrangements with individual issuing banks, and, through this competitive

 process, would only pay fees for use of network services as determined by competition among

 the issuing banks. But in the non-competitive system created by the Visa and MasterCard

 combinations, Visa and MasterCard establish the “default” interchange fee schedules,

 eliminating this competition and harming Plaintiffs and depriving their customers of the benefits

 of competition.

        101.    Honor All Cards Rules: These rules require that a merchant that accepts any

 Visa-branded or MasterCard-branded credit card must accept all Visa-branded or MasterCard-

 branded credit cards, no matter which bank issued the card or the card type. Similarly, a

 merchant that accepts Visa or MasterCard-branded debit cards must accept all Visa or

 MasterCard-branded debit cards, no matter the issuing bank. Because of the Honor All Cards

 Rules, Plaintiffs cannot reject any or all of the types of cards issued by any particular issuing

 bank without declining to accept all cards carrying the same brand. The effect of the Honor All

 Cards Rules is to completely eliminate all actual and potential price and non-price competition




                                                  48
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 50 of 95 PageID #:
                                 119454



 among issuing banks, harming merchants and consumers alike. This also has the effect of

 establishing the “default” interchange rates as binding on all merchants, including Plaintiffs.

        102.    All Outlets Rules: The All Outlets Rules require merchants that accept Visa-

 branded or MasterCard-branded payment cards to accept those cards at all of their merchant

 locations. A merchant is not permitted to accept the cards at some stores but not others. These

 rules stop merchants from gaining the benefits of competition as to the terms of acceptance by

 location (for example, by region of the country).

        103.    Before January 27, 2013, the All Outlets Rules required merchants that operated

 under multiple banners (e.g., trade names or name plates) and that accepted Visa-branded or

 MasterCard-branded payment cards to accept those cards at all of their banners. This rule

 precluded merchants from gaining the benefits of competition as to the terms of acceptance with

 issuing banks by banner or by locations within a banner. As a result, Plaintiffs could not indicate

 that they would terminate acceptance of the cards of a particular issuing bank at some of their

 banners to promote competition as to fees.

        104.    Changes that Visa and MasterCard made to their All Outlets Rules implemented

 after January 27, 2013 do not diminish the anticompetitive effects or the injuries Plaintiffs

 continue to suffer. The All Outlets Rules still require that if a merchant elects to accept Visa-

 branded or MasterCard-branded cards at one of its banners, it must accept all such cards at all

 locations of that banner. Merchants also cannot accept the cards of some issuers but not others at

 a particular location pursuant to the Honor All Cards Rules. The All Outlets Rules reinforce the

 Honor All Cards Rule by forcing merchants to accept Visa-branded or MasterCard-branded cards

 at either all of their locations or at no locations. Refusing to accept any Visa or MasterCard-

 branded cards at any location would result in an unacceptable loss of sales.




                                                  49
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 51 of 95 PageID #:
                                 119455



        105.    The effect of the All Outlets Rules is to completely eliminate all actual and

 potential price and non-price competition among issuing banks, harming merchants and

 consumers alike. This also has the effect of establishing the “default” interchange rates as

 binding on all merchants, including Plaintiffs.

        106.    No Discount and Anti-Steering Rules: Under the No Discount Rules, merchants

 are only allowed to offer discounts to customers who pay in cash, rather than using a payment

 card. Anti-Steering Rules include the No Discount and other related rules that prohibit

 merchants from steering customers to less costly forms of payment. These rules acted and

 continue to act to eliminate competition both among Visa and MasterCard issuers and among

 Visa, MasterCard, and other networks, such as American Express and Discover. Together,

 because they eliminate merchants’ ability to steer customers to less costly cards (and, indeed,

 blind customers to the difference in costs among various cards), the rules remove all incentives

 other card networks would normally have to try to win market share from Visa and MasterCard

 and their affiliate banks by undercutting Defendants’ supracompetitive interchange fees or by

 providing better service and products. Visa and MasterCard could not afford to fix interchange

 fees and their affiliates could not afford to abide by the “default” fees and Competitive Restraints

 were it not for the protection from competing payment networks afforded by the Anti-Steering

 Rules and other related rules.

        107.    As of July 20, 2011, and pursuant to a settlement with the United States

 Department of Justice, Visa and MasterCard changed their rules to allow merchants to offer

 discounts to consumers in some limited circumstances. These changes to the No Discount Rules

 have not diminished the anticompetitive effects of the Competitive Restraints. Despite allowing

 merchants more discounting options, merchants are still prohibited from offering discounts to




                                                   50
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 52 of 95 PageID #:
                                 119456



 consumers for using cards issued by particular issuing banks. The changes to the No Discount

 Rules have therefore not increased competition among issuing banks for merchant acceptance or

 to lower interchange fees. A merchant’s ability to offer issuer-specific discounts would be an

 important tool for gaining the benefits of competition as to the terms of acceptance with an

 issuing bank. Moreover, the networks’ past and present prohibitions on discounting and other

 forms of inter-issuer and inter-brand steering have deprived cardholders and other consumers of

 discounts they might otherwise receive and of the lower retail prices they could expect were

 merchants such as Plaintiffs able to lower payment card acceptance costs by inducing

 competition among issuers and networks.

        108.    The effect of the No Discount and Anti-Steering Rules is to completely eliminate

 all actual and potential price and non-price competition among issuing banks, harming merchants

 and consumers alike. This also has the effect of establishing the “default” interchange rates as

 binding on all merchants, including Plaintiffs.

        109.    No Surcharge Rules: The No Surcharge Rules prohibit Plaintiffs from

 surcharging transactions in which a consumer uses a Visa-branded or MasterCard-branded card.

 Absent these anticompetitive rules, a merchant could, for example, surcharge a transaction in

 which a consumer uses a premium rewards card that comes with a higher interchange fee than

 other cards. Thus, these rules eliminate a merchant’s incentive and ability to use surcharging as

 a tool to communicate the true cost of certain cards to consumers and gain the benefits of

 competition as to the terms of acceptance with an issuing bank. As of January 27, 2013, Visa

 and MasterCard altered their No Surcharge Rules to permit merchants to surcharge credit card

 customers under limited circumstances. Debit card transactions still may not be surcharged

 under the rule modification. Changes to the No Surcharge Rules for credit cards implemented




                                                   51
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 53 of 95 PageID #:
                                 119457



 after January 27, 2013 have not eliminated the anticompetitive effects or the injuries Plaintiffs

 continue to suffer. Even as modified, the No Surcharge Rules prohibit a merchant from

 surcharging based on the identity of the card issuer. Moreover, the rules allow merchants to

 surcharge only if other payment networks allow surcharging. Because American Express does

 not allow surcharging, the narrow exception in Visa and MasterCard’s rules has no practical

 effect for any merchant that accepts American Express, a number that accounts for roughly 90%

 of U.S. transaction volume.

        110.    The effect of the No Surcharge Rules is to completely eliminate all actual and

 potential price and non-price competition among issuing banks, harming merchants and

 consumers alike. This also has the effect of establishing the “default” interchange rates as

 binding on all merchants, including Plaintiffs.

        111.    The above Competitive Restraints, individually and in combination, as well as a

 variety of other rules and regulations enforced by Visa and MasterCard and their affiliate banks,

 restrain issuing banks from competing for merchant acceptance of network services, thereby

 eliminating all competition for network services. Absent these rules, the markets for General

 Purpose Credit Card Network Services and General Purpose Debit Card Network Services would

 be competitive, resulting in lower interchange fees and better and more innovative products and

 services for both cardholders and merchants. Plaintiffs would benefit from this competition by

 paying lower fees and enjoying other more favorable terms for accepting and/or promoting use

 of an issuing bank’s cards. As a result, Plaintiffs and other merchants’ costs would fall, enabling

 lower prices for consumers, including Visa and MasterCard cardholders. Superior card and

 network products, such as chip-and-PIN authentication, would provide increased security and

 other benefits to both cardholders and merchants.




                                                   52
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 54 of 95 PageID #:
                                 119458



            112.   The Competitive Restraints and the collective setting of interchange fees are not

 reasonably necessary to accomplish any legitimate efficiency-generating objectives. Further,

 there are numerous alternative means that are less harmful to competition by which any such

 objectives could be reasonably accomplished. The effect of the Competitive Restraints is to

 completely eliminate actual and potential price and non-price competition among issuing banks,

 harming merchants and consumers alike.

            113.   Since their restructurings, although Visa and MasterCard have held themselves

 out to be “independent companies,” they have continued to act in concert with their (largely

 overlapping) affiliates to use their market power to benefit affiliate banks and themselves alone

 by adopting practices with the purpose and having the effect of reinforcing their conspiracy and

 combination. They have done so by continuing to pursue a business model that eliminates all

 incentives for competition, deprives consumers of the benefits of choice and competition, and

 imposes a tax on merchants, cardholders, and the economy at large to gain supracompetitive

 profits.

 The Debit Card Market

            114.   At or around the time the damages period began, Visa possessed monopoly power

 in the market for General Purpose Debit Card Network Services, as is evidenced by its conduct,

 the structural characteristics of the market, and its market share, as well as other direct and

 circumstantial evidence. Visa and its affiliate banks engaged in additional conduct to impede

 and exclude competition with the purpose and effect of conferring and maintaining Visa’s

 monopoly power in the market for General Purpose Debit Card Network Services. As set forth

 more fully below, this included exclusive agreements between Visa and issuing banks of Visa

 General Purpose Debit Cards and the imposition of fixed network fees to blunt competition in




                                                   53
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 55 of 95 PageID #:
                                 119459



 the market for General Purpose Debit Card Network Services. These exclusionary acts have

 suppressed and continue to suppress competition in the market for General Purpose Debit Card

 Network Services, and thereby have enabled Visa and its affiliate banks to charge

 supracompetitive interchange fees and Visa to charge higher network fees than they otherwise

 would have been able to charge to merchants.

        115.    Visa’s monopoly power in the market for General Purpose Debit Card Network

 Services is protected by high barriers to entry and network effects, which Visa seeks to maintain

 and reinforce by its conduct. To be a viable payment network competitor, a potential entrant

 would need both (a) widespread, if not ubiquitous, merchant acceptance, and (b) large-scale

 distribution to consumers through issuing banks. While each poses a formidable barrier in its

 own right, the economic reality is that a new entrant must clear both barriers simultaneously.

 Merchants are generally unwilling to accept a payment card brand that is carried by few

 cardholders, and cardholders are generally unwilling to carry a payment card brand that is not

 widely accepted by merchants. Therefore, starting a new network, whether debit or credit, with

 sufficient scale to challenge Visa or MasterCard is extremely difficult. These high barriers to

 entry, coupled with the entrenched dominance of Visa and MasterCard, explain in large part why

 no meaningful entry has occurred in the General Purpose Debit Card (and Credit Card) Network

 Services markets since Discover entered three decades ago in 1985.

        116.    In addition to its anticompetitive conduct and the structural characteristics of the

 market for General Purpose Debit Card Network Services, Visa’s market share further evidences

 Visa’s monopoly power in this market. At or around the time the damages period began, Visa’s

 share of the market for General Purpose Debit Card Network Services was approximately 60%,

 as it comprised 80% of the signature debit card segment and was increasing its PIN debit card




                                                 54
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 56 of 95 PageID #:
                                 119460



 share through agreements with the largest issuing banks of General Purpose Debit Cards. By

 early 2004, Visa had entered into long-term exclusive agreements with most of its large issuing

 banks that “prevent[ed] Visa banks from switching to MasterCard” which, at the time, was the

 only other signature debit card network. United States v. Visa U.S.A. Inc., No. 98-cv-7076(BSJ),

 2007 WL 1741885, at *2 (S.D.N.Y. June 15, 2007). Accordingly, Visa “essentially lock[ed] up

 89% of the volume of its top 100 debit Issuers.” Id. at *1. Those deals and the installed base of

 Visa and Interlink-branded General Purpose Debit Cards enabled Visa to maintain its monopoly

 power even after it was forced to relinquish the tying rule by the antitrust settlements in the In re

 Visa Check/MasterMoney Antitrust Litigation, No. 96-cv-5238(JG) (E.D.N.Y.).

        117.    By 2005, Visa’s Interlink became the leading PIN debit card network with 36% of

 that segment of the market for General Purpose Debit Card Network Services. Visa maintained

 that position in PIN debit, along with its dominant position in signature debit, through various

 exclusive deals with debit issuing banks. These deals, entered on exclusive or near-exclusive

 terms, made Visa’s Interlink the exclusive or primary PIN debit card acceptance mark on well

 over 100 million debit cards. These deals gave Visa the power to raise Interlink’s interchange

 fees because, even if a merchant tried to drop Interlink and its high rates, the merchant would

 pay more as transactions defaulted to the still pricier Visa signature debit card rates. There were

 no other options on many Visa General Purpose Debit Cards. This exclusivity on many such

 cards remained intact until April 2012, when Federal Reserve regulations mandated that General

 Purpose Debit Card issuing banks add a competing network’s functionality on their debit cards.

        118.    As Visa continued to drive up Interlink interchange fees, the competing PIN debit

 card networks were forced to raise their rates to compensate for declining volume in a market

 that had long been dominated by Visa. The result was the convergence of PIN debit card and




                                                  55
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 57 of 95 PageID #:
                                 119461



 signature debit card rates at high ad valorem prices, a trend that contributed significantly to the

 suppression of PIN debit card acceptance in the United States, a longstanding Visa objective.

 With signature debit card and PIN debit card interchange fees coming into alignment, merchant

 willingness to install PIN pads to accept PIN debit cards was materially reduced. Because of

 Visa’s exercise of its monopoly power, merchants were forced to pay market-wide effective

 interchange fee increases of an estimated 234% between 1998 and 2006.

          119.   By 2010, when Congress passed the Durbin Amendment, Visa’s power in the

 market for General Purpose Debit Card Network Services was evidenced by the higher

 interchange fees associated with signature debit than PIN debit resulting from and bolstered by

 Visa’s exclusive (signature and/or PIN debit) agreements with many of the largest debit issuing

 banks.

          120.   The Durbin Amendment threatened both for two reasons. First, the regulations

 capped General Purpose Debit Card interchange fees for large banks, and the cap did not

 distinguish between signature debit card interchange fees and PIN debit card interchange fees.

 Second, the Durbin Amendment repealed Visa’s exclusive deals with issuing banks by requiring

 that all General Purpose Debit Cards allow transaction processing over an unaffiliated network.

 That requirement subjected Visa to potential competition to reduce interchange fees and network

 fees to win merchant routing decisions. Many commentators observed that Visa could lose

 significant portions of its transaction volume, and at least one concluded that up to 80% of its

 PIN debit volume was at risk.

          121.   Visa responded by implementing a fixed fee known as the Fixed Acquirer

 Network Fee (“FANF”) effective April 2012, which applies to the acceptance of Visa-branded

 products and is based on the size and number of the merchant’s locations. The FANF is




                                                  56
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 58 of 95 PageID #:
                                 119462



 effectively a fee merchants must pay to be a part of the Visa network. This new fee is nothing

 more than a creative and anticompetitive mechanism for penalizing merchants for routing debit

 transactions over any rival debit network.

        122.    If a merchant accepts any Visa general purpose payment card transactions, credit

 or debit, the merchant must pay this fixed fee to “access” Visa’s networks and, perversely, the

 more locations the merchant operates, the greater the fee it has to pay. This construct restores

 the tie between General Purpose Debit Card acceptance and General Purpose Credit Card

 acceptance that Visa previously utilized as the linchpin of its strategy to dominate the General

 Purpose Debit Card Network Services market. The only way merchants can avoid the fee is to

 drop all Visa products (which merchants can never do because of an unacceptable loss of sales),

 and the only way merchants can mitigate the fee is to route their General Purpose Debit Card

 volume to Visa.

        123.    The FANF further penalizes a merchant for routing a transaction over a

 competing PIN debit network. If the merchant did this, then it would not be able to reduce its

 fixed fee by shifting volume from Visa. In fact, because the merchant must pay Visa’s fixed fee

 whether it routes the transaction to Visa or not, the merchant will, in effect, pay twice for

 transactions routed over competing PIN debit networks — an up-front payment to Visa simply to

 be a part of the Visa network, and a second payment to a competing PIN debit network for any

 particular transaction not routed to Visa.

        124.    Visa was able to successfully implement and enforce the FANF only through its

 monopoly power and exercise thereof. Visa uses the FANF to maintain its monopoly power by

 compromising the PIN debit networks’ ability to compete and neutralizing the competitive

 dynamic the Durbin Amendment was intended to introduce. While Visa leveraged its power in




                                                  57
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 59 of 95 PageID #:
                                 119463



 the General Purpose Credit Card Network Services market to distort competition in the General

 Purpose Debit Card Network Services market with the FANF, the rival PIN debit networks

 cannot do that. If they tried to implement such a fee, merchants would stop accepting their

 General Purpose Debit Cards. Visa has maintained its monopoly power not because it has

 superior General Purpose Debit Card networks, but because it has the power to exclude

 competition and maintain and impose supracompetitive fixed fees.

          125.   Visa’s conduct severely foreclosed competition from PIN debit card networks and

 cemented Visa’s market power. As a result of this conduct, Visa’s share of the General Purpose

 Debit Card Network Services market remains monopolistic and is poised to increase. Visa’s

 ability to impose supracompetitive Fixed Network Access Fees reflects its continuing monopoly

 power.

 The EMV Migration

          126.   In addition to Visa’s exclusive deals and imposition of the FANF, Visa and

 MasterCard have harmed cardholders and merchants in the General Purpose Credit Card

 Network Services and General Purpose Debit Card Network Services markets by forcing the use

 of inferior products protected by Defendants’ market power and restraints on trade. One

 example of this is Visa and MasterCard’s perpetuation of their own highly profitable and fraud-

 prone offerings, and subsequent forced migration to their own proprietary EMV technology.

          127.   Initially, Visa and MasterCard conspired to block EMV chip technology in order

 to protect and profit from their own decades old “magnetic stripe” technology and signature

 authenticated cards. Throughout the damages period, Visa and MasterCard have acted to keep

 these inferior products in place in order to maintain their supracompetitive profits that are

 tethered to this technology. Visa and MasterCard’s success in forcing merchants and consumers




                                                  58
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 60 of 95 PageID #:
                                 119464



 to accept and use technologically-inferior products—including products that Visa and

 MasterCard knew would increase fraud—is further evidence of their substantial market power.

 Visa and MasterCard have also used the cost of fraud to justify their supracompetitive

 interchange and other fees.

        128.    Congress passed the Durbin Amendment in 2010, eliminating the distinction in

 interchange fees between signature debit transactions and PIN debit transactions. This

 effectively imposed a cap on interchange fees for debit card transactions. Furthermore,

 competitors began developing their own lines of signature-based payment systems and

 alternative “PINless” forms of payment, threatening Visa and MasterCard’s market power in the

 General Purpose Credit Card Network Services and General Purpose Debit Card Network

 Services markets.

        129.    Visa and MasterCard changed gears in response. Through the exercise of their

 substantial market power, the card networks formulated and executed a plan forcing a mass

 migration to the EMV platform within a very limited timeframe. Visa and MasterCard knew this

 timeframe would not afford enough time for merchants to comply. Visa and MasterCard

 enforced this strict deadline by announcing that by October 2015, the card networks would begin

 shifting liability for fraudulent transactions from the issuing banks onto merchants that did not

 fully adopt and integrate the new EMV platform. Visa and MasterCard forced merchants to

 undertake this massive expenditure of replacing their current point-of-sale hardware and

 software with new EMV terminals which would cost billions of dollars. In the scramble and

 disarray that ensued to meet this deadline, Visa and MasterCard ensured that their own

 proprietary EMV technology without requiring the use of PIN authentication became the new

 industry standard.




                                                 59
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 61 of 95 PageID #:
                                 119465



        130.    Visa and MasterCard conspired and executed their scheme by meeting regularly

 under the auspices of an entity called EMVCo. EMVCo, however, was a vehicle through which

 Visa and MasterCard have colluded to maintain their market dominance and to eliminate

 competition from rival PIN networks by favoring their own less secure signature-based systems

 and refusing to prioritize PIN authentication. Visa and MasterCard also organized their conduct

 by using issuing banks as conduits for relaying strategic information to one another.

        131.    During the mass migration to EMV, Visa and MasterCard implemented and

 forced the industry to adopt their own EMV technology that utilized signature verification. Even

 though Visa and MasterCard knew, and still know now, that signature verification is less secure

 and more fraud prone than chip-and-PIN authorization, Visa and MasterCard profit far more

 from routing transactions over the signature authentication based networks that they control,

 which carry higher interchange fees.

        132.    Because of Visa and MasterCard’s concerted actions, both credit and debit

 transactions are routed over Visa or MasterCard’s inferior signature-based network where a PIN

 is not required. These transactions are therefore less secure, more prone to fraud, and Visa and

 MasterCard continue to maintain market power and increase their profits. No legitimate business

 justification or procompetitive reasons exist for Defendants’ refusal to implement and promote

 PIN authentication. Chip-and-PIN verification is commonly recognized in the industry, and even

 internally among Visa, MasterCard and their affiliate banks, as the more secure platform.

 Defendants have nonetheless exercised their market power to force merchants to use Visa and

 MasterCard’s propriety EMV technology with signature-verification over chip-and-PIN

 technology. Visa and MasterCard continue to reap supracompetitive profits as a result.




                                                 60
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 62 of 95 PageID #:
                                 119466



        133.   Furthermore, Defendants have gone to great lengths to consolidate their control

 over the General Purpose Debit Card Network Services market. For example, when the EMV

 shift was announced, the industry had prepared and was ready to implement open architecture

 software within the EMV chip cards which would allow merchants the ability to route their debit

 transactions through any payment networks, including those of Visa, MasterCard, Discover, or

 any other PIN debit network. This would have resulted in vigorous competition within the

 General Purpose Debit Card Network Services among the various PIN debit networks market to

 provide these services, and merchants would have had the ability to select among lower cost

 forms of debit payment processing.

        134.   Visa and MasterCard instead conspired and took action to block open architecture

 technology by imposing their own proprietary EMV technology with inferior signature-based

 authorization. In 2013, Visa and MasterCard entered into reciprocal cross-licensing agreements

 which promoted and propagated each other’s proprietary EMV technologies. Visa and

 MasterCard further agreed not to compete with one another’s signature-based debit transactions.

        135.   With these agreements in place, Visa and MasterCard approached issuing banks

 and presented their own EMV technologies as complete “solutions” to meet the impending

 October 2015 liability-shift deadline. Furthermore, Visa and MasterCard threatened to drop

 issuing banks from their general purpose payment card networks if the issuing banks did not

 persuade competing debit networks to abandon open architecture technology. Issuing banks

 were forced to comply because they derive significant income from the issuance of Visa and

 MasterCard-branded general purpose payment cards and cannot afford to lose this volume of

 business. By 2014, competing debit networks were forced to license Visa and MasterCard’s

 proprietary EMV technology under pressure from issuing banks.




                                               61
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 63 of 95 PageID #:
                                 119467



        136.      Under Visa and MasterCard’s proprietary EMV technology, customers insert a

 chip-based debit card into a new terminal and are often offered only Visa’s (or only

 MasterCard’s) network as a choice. In the instances where customers do have multiple options,

 the options are “Visa debit” (or “MasterCard debit”) and “U.S. debit.” Since most consumers do

 not know what “U.S. debit” is (which is how Visa and MasterCard have opted to display other

 PIN networks in order to confuse consumers) customers usually pick Visa or MasterCard. Visa

 and MasterCard have used consumers’ lack of knowledge to circumvent the Durbin

 Amendment’s goal of providing merchants with routing choice. Visa and MasterCard have

 further perpetuated their market power by making it difficult for merchants to override this

 configuration.

        137.      Visa’s monopoly power in the market for General Purpose Debit Card Network

 Services, and its exercise of that power thereof, enabled Visa to effectuate these changes. During

 the shift to EMV, MasterCard had originally planned to implement its own EMV technology

 independent of Visa. MasterCard, however, had a weaker position in the market, and Visa

 persuaded MasterCard to instead align with Visa’s strategy of reciprocal cross-licensing

 agreements and agreements not to compete with one another’s signature debit transactions.

 MasterCard agreed because this would allow MasterCard to become the second, unaffiliated

 network on Visa General Purpose Debit Cards, enabling MasterCard to gain most of the debit

 card transactions that were not routed to Visa. Visa’s ability and success in aligning MasterCard

 with its strategy to monopolizing the General Purpose Debit Card Network Service market is

 direct evidence of Visa’s monopoly in this market. Visa’s ability to force issuing banks and

 competing debit networks to adopt its own proprietary and less secure EMV technology is




                                                 62
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 64 of 95 PageID #:
                                 119468



 further evidence of Visa’s monopoly power in the market for General Purpose Debit Card

 Network Services.

                                      THE RELEVANT MARKETS

 The Relevant Product Markets

         138.     The Court need not define any relevant market in this case because Visa and

 MasterCard’s conduct constitutes per se unlawful horizontal price fixing and horizontal restraints

 of trade involving agreement among competitors not to compete. They are presumptively,

 unreasonably anticompetitive, and that presumption is irrebuttable.

         139.     The Court also need not define a relevant market here because the conduct at

 issue is horizontal and there exists direct evidence of actual adverse effects on competition. See

 Ohio v. Am. Express Co., 138 S. Ct. 2274, 2285 n.7 (2018); FTC v. Indiana Fed’n of Dentists,

 476 U. S. 447, 460-61 (1986).

         140.     However, if this court were to conclude that the horizontal restraints are not per se

 violations and that the direct evidence of adverse effects on competition is insufficient, Plaintiffs

 allege that the relevant product markets would be the market for General Purpose Credit Card

 Network Services and the market for General Purpose Debit Card Network Services, or in the

 alternative, a relevant product market that encompasses (a) both the issuance of General Purpose

 Credit Cards to cardholders and the provision of credit card network services to merchants, and

 (b) both the issuance of General Purpose Debit Cards to cardholders and the provision of debit

 card network services to merchants, respectively.1


 1
  To the extent necessary, all references, both infra and supra, to the “General Purpose Credit Card Network
 Services” and “General Purpose Debit Card Network Services,” refer to the alternative relevant product markets that
 encompass (a) both the issuance of General Purpose Credit Cards to cardholders and the provision of credit card
 network services to merchants, and (b) both the issuance of General Purpose Debit Cards to cardholders and the
 provision of debit card network services to merchants, respectively.




                                                         63
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 65 of 95 PageID #:
                                 119469



        141.    General Purpose Credit Cards and General Purpose Debit Cards are not

 reasonably interchangeable with each other or with other forms of payment.

        142.    General Purpose Credit Card Network Services is a relevant product market. A

 credit or charge card is not interchangeable with a debit card or other form of payment. Many

 cardholders desire the ability to access a line of credit, defer payment, or obtain other features

 offered by the credit cards. Many merchants prefer credit cards to debit cards because they can

 be used to provide security deposits, for instance for rental cars and hotel rooms, which debit

 cards cannot as easily provide. For this reason, Plaintiffs and other merchants cannot discontinue

 acceptance of credit cards, even in the face of high or increasing interchange fees, without losing

 sales. The availability of debit cards or other forms of payment do not constrain the ability of

 Visa, MasterCard, and their affiliate banks to impose higher charges on merchants for acceptance

 of credit or charge cards. In fact, credit card payments have not declined even though

 interchange fees are lower on debit cards, further showing that credit and debit cards are not in

 the same relevant market.

        143.    General Purpose Debit Card Network Services is also a relevant product market.

 Debit cards are not reasonably interchangeable with credit or charge cards or other forms of

 payment. Unlike credit and charge cards, debit cards must be linked to a bank account, or

 prepaid, and do not provide cardholders with a line of credit. When a debit card is used, the

 funds are withdrawn from the cardholder’s account either the same day or within a few days.

 Consumers may pay with debit cards because they desire to pay for a transaction with

 immediately available funds without using cash or checks, or because they do not qualify for

 credit or charge cards. Thus, merchants cannot discontinue acceptance of debit cards, and




                                                  64
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 66 of 95 PageID #:
                                 119470



 acceptance of other forms of payment do not constrain the ability of Visa, MasterCard, and their

 affiliate banks to impose higher charges on merchants for accepting debit cards.

          144.   Debit cards are also regulated separately and differently from credit and charge

 cards. In 2011, pursuant to the Durbin Amendment, the Federal Reserve Board imposed a

 maximum level for debit card interchange fees charged by large banks. The legislation did not

 mandate that the Federal Reserve Board regulate interchange fees charged in connection with

 credit or charge card transactions. Even when the Federal Reserve Board significantly reduced

 the interchange fees on debit transactions, few if any merchants chose to stop accepting Visa

 credit cards and accept only debit cards instead. This further establishes that merchant

 acceptance of debit cards is a market separate from merchant acceptance of credit and charge

 cards.

          145.   Furthermore, General Purpose Credit Card Network Services and General

 Purpose Debit Card Network Services are not reasonably interchangeable with the issuance of

 General Purpose Credit Cards to cardholders and the issuance of General Purpose Debit Cards to

 cardholders, respectively. The card issuance services defendants provide to cardholders are not

 reasonably close substitutes for the network services defendants provide to merchants. For

 example, a merchant facing an increase in defendants’ interchange fees above the competitive

 level could not avoid these fees by becoming a Visa or MasterCard cardholder instead of a

 merchant that accepts Visa or MasterCard payment cards. The relevant product markets are the

 markets for General Purpose Credit Card Network Services and General Purpose Debit Card

 Network Services because of this lack of interchangeability between payment card issuance

 services to cardholders and payment card network services to merchants.




                                                 65
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 67 of 95 PageID #:
                                 119471



         146.    In American Express, the Second Circuit explicitly distinguished its earlier

 decision in Visa where the court had found that, as Plaintiffs allege here, the relevant markets for

 network services and issuance of general purpose credit cards were distinct. See United States v.

 Am. Express Co., 838 F.3d 179, 198 (2d Cir. 2016) (“The relevant market in this case is not the

 same as the relevant market in Visa.”) (citing United States v. Visa U.S.A., Inc., 344 F.3d 229 (2d

 Cir. 2003). As the Second Circuit also held, the relevant markets in Visa were rightfully viewed

 as distinct because the horizontal restraints at issue there, as is also true of the markets in this

 case, were markedly different from the vertical restraints at issue in American Express. See id.

 Relying on long-standing antitrust law, the U.S. Supreme Court affirmed that a court need not

 define a relevant market where the conduct at issue concerns horizontal restraints involving

 agreement among competitors not to compete (which is the case here) as opposed to vertical

 restraints that were at issue in American Express. See Ohio v. Am. Express Co., 138 S. Ct. 2274,

 2285 n.7 (2018). Visa and MasterCard’s IPOs did not effectuate a change in the horizontal

 character of Defendants’ Competitive Restraints and did not alter the substance of the

 Competitive Restraints, which remain intact today. Visa and its affiliate banks have, post-IPO,

 persisted in facilitating and enforcing horizontal agreements among themselves to continue to

 adhere to and enforce “default” interchange fees and the Competitive Restraints. Likewise,

 MasterCard and its affiliate banks have, post-IPO, persisted in facilitating and enforcing

 horizontal agreements among themselves to continue to adhere to and enforce “default”

 interchange fees and the Competitive Restraints.

 The Relevant Geographic Markets

         147.    The relevant geographic market for the General Purpose Credit Card Network

 Services market is the United States and its territories.




                                                    66
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 68 of 95 PageID #:
                                 119472



         148.    The relevant geographic market for the General Purpose Debit Card Network

 Services market is the United States and its territories.

         149.    The “default” interchange fees are set by Visa and MasterCard on a national basis.

 Similarly, the Competitive Restraints are specific to the United States and its territories.

         150.    Plaintiffs operate throughout the United States. The Competitive Restraints

 imposed on them require that all of their outlets throughout the United States accept all cards of

 all issuing banks that are affiliates of Visa or MasterCard at “default” interchange fees.

         151.    Visa and MasterCard, and many of their issuing banks, advertise nationally and

 pursue promotional strategies aimed at the United States as a whole.

                                         MARKET POWER

         152.    Visa and its issuing banks have market power in the relevant markets for General

 Purpose Credit Card Network Services and General Purpose Debit Card Network Services in the

 United States and its territories.

         153.    Courts have previously found that Visa had market power in the market for credit

 card network services with between 43% and 47% of the market and high barriers to entering the

 relevant product market. Visa’s market share has since risen to 50% in 2016.

         154.    Visa’s conduct is also direct evidence of its market power and that of its issuing

 banks. Interchange fees are set by Visa and its affiliate banks on behalf of its issuing banks.

 Visa promulgates and enforces the Competitive Restraints, which are agreed upon by its affiliate

 banks and prevent competition among its issuing banks for merchant acceptance. Absent the

 Competitive Restraints, Visa’s credit card issuing banks would be able to compete as to the terms

 of merchant acceptance, including interchange fees, and Plaintiffs would benefit through lower

 interchange fees and other benefits from competition.




                                                  67
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 69 of 95 PageID #:
                                 119473



        155.    Visa’s ability to maintain “default” credit interchange fees agreed upon by its

 affiliate banks demonstrates Visa’s market power. Effective credit card interchange fees have

 risen over time, even as the costs of issuing credit cards have fallen for its affiliate banks and

 even as interchange fees for debit cards have fallen. Despite these increases, merchants have not

 stopped accepting Visa-branded credit cards. Visa’s ability to discriminate in price among

 merchants by distinguishing merchants by size and retail category and by differentiating

 transactions by size and cards by type, in conjunction with the characteristics of the market and

 Visa’s other conduct, is further evidence of Visa’s market power in the General Purpose Credit

 Card Network Services market.

        156.    Visa’s market power in the General Purpose Credit Card Network Services

 market is also demonstrated by the fact that, when the Federal Reserve Board significantly

 reduced the interchange fees on debit transactions, few if any merchants chose to stop accepting

 Visa credit cards and accept only debit cards instead. Nor did Visa reduce its credit card

 interchange fees to more closely match the regulated interchange fees established for debit cards.

 In 2012, the first full year after implementation of the reduced interchange fees on debit

 transactions, Visa credit card transactions and purchase volume increased.

        157.    Competition with MasterCard does not eliminate Visa’s exercise of market power

 in the market for General Purpose Credit Card Network Services. Before their respective IPOs,

 Visa and MasterCard adopted rules that limited competition for merchant acceptance of network

 services. After their respective IPOs, Visa and MasterCard’s membership, rules, and their power

 to obtain high interchange fees from merchants have not changed and continue to constrain

 competition among and between Visa, MasterCard, and the affiliate banks of both combinations.

 The similarities between Visa and MasterCard’s Competitive Restraints and interchange fees are




                                                   68
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 70 of 95 PageID #:
                                 119474



 more than simply coincidental parallel behavior. The affiliates of both networks overlap

 substantially, and the same banks have often been represented at some time on both Defendants’

 boards of directors. The affiliates and leadership of both Defendants are intimately familiar with

 the workings of the other and collectively set and enforce rules and fees in line with each other.

 Absent such collusion, each network would seek to compete with the other through lower fees

 and/or better service. In fact, though, the services provided by Visa and MasterCard are

 practically indistinguishable and their fees consistently remain aligned, with similar fee

 structures, and synchronized fee increases.

        158.    MasterCard and its issuing banks have market power in the market for General

 Purpose Credit Card Network Services in the United States.

        159.    Courts have found MasterCard’s market share to be sufficient to demonstrate

 market power in the markets for General Purpose Credit Card Network Services and General

 Purpose Debit Card Network Services.

        160.    MasterCard’s conduct is direct evidence of its market power and that of its issuing

 banks. Interchange fees are set by MasterCard and its affiliate banks on behalf of its issuing

 banks. MasterCard promulgates and enforces the Competitive Restraints, which are agreed upon

 by its affiliate banks and prevent competition among its issuing banks for merchant acceptance.

 Absent the Competitive Restraints, MasterCard’s credit card issuing banks would be able to

 compete as to the terms of merchant use of their network services, including interchange fees,

 and Plaintiffs would benefit through lower interchange fees and other benefits from competition.

        161.    MasterCard’s ability to maintain “default” credit interchange fees agreed upon by

 its affiliate banks demonstrates its market power. Effective credit card interchange fees have

 risen over time, even as the costs of issuing credit cards have fallen for its affiliate banks and




                                                   69
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 71 of 95 PageID #:
                                 119475



 even as interchange fees for debit cards have fallen. Despite these increases, merchants have not

 stopped accepting MasterCard-branded credit cards. Further, MasterCard’s market power is

 demonstrated by its ability to discriminate in price among merchants, by distinguishing

 merchants by size and retail category, and by differentiating transactions by size and cards by

 type.

         162.    Competition with Visa does not eliminate MasterCard’s exercise of market power

 in the market for General Purpose Credit Card Network Services, as set forth more fully above.

 Before their respective IPOs, Visa and MasterCard adopted rules that limited competition for

 merchant acceptance. After their respective IPOs, Visa and MasterCard’s membership, rules,

 and their power to obtain high interchange fees from merchants have not changed and continue

 to constrain competition among and between Visa, MasterCard, and the affiliates of both

 combinations.

         163.    There are also significant barriers to entry into the market to provide General

 Purpose Credit Card Network Services, as corroborated by the court in Visa USA, Inc., 163 F.

 Supp. 2d at 341. Visa’s former CEO described starting a new card network as a “monumental”

 task involving expenditures and investment of over $1 billion. Both AT&T and Citibank

 conducted entry analyses, but decided it would be unprofitable to attempt to start a competing

 General Purpose Credit Card business.

         164.    The difficulties associated with entering the credit card market are exemplified by

 the fact that no company has entered since Discover did so in 1985. Discover has never achieved

 more than a 7% share of the General Purpose Credit Card Network Services market and its

 current share is approximately 4%.




                                                  70
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 72 of 95 PageID #:
                                 119476



        165.    The General Purpose Debit Card Network Services market is also dominated by

 Visa and MasterCard. Combined, Visa and MasterCard comprised about 75% of all debit

 purchase volume in 2004 and comprise over 80% today. Only Visa, MasterCard, and Discover

 allow signature authorization of debit transactions. Visa alone has a 56% share in the General

 Purpose Debit Card Network Services market.

        166.    Visa and MasterCard, together with their issuing banks, each exercise market

 power in the market for General Purpose Debit Card Network Services.

        167.    Visa participates in and manages a combination comprised of the vast majority of

 issuing banks of debit cards, such that merchants are unable to refuse to accept Visa-branded

 debit cards. This combination of issuing banks, combined with the Competitive Restraints, gives

 Visa market power. Visa has exercised and continues to exercise market power by requiring

 Plaintiffs and other merchants to pay supracompetitive interchange fees and has acquired and

 maintained that power by imposing the Competitive Restraints.

        168.    Visa’s market power in the relevant market is demonstrated by the fact that when

 Visa no longer required merchants to accept its debit cards as a condition of accepting Visa

 credit cards in 2003, there is no evidence that merchants were able to stop accepting Visa debit

 cards or to reroute debit transactions to alternative networks despite the availability of lower cost

 PIN debit networks. In addition, in 2011, the Federal Reserve Board found that Visa’s debit

 interchange rates were significantly above cost. Because of Visa’s Competitive Restraints,

 merchants like Plaintiffs cannot gain the benefits of competition among issuing banks for terms

 of debit card acceptance.

        169.    MasterCard participates in and manages a combination comprised of a significant

 fraction of all issuers of debit cards, such that merchants are unable to refuse to accept




                                                  71
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 73 of 95 PageID #:
                                 119477



 MasterCard-branded debit cards. This combination of issuing banks, combined with the

 Competitive Restraints, gives MasterCard market power. MasterCard has exercised and

 continues to exercise market power by requiring Plaintiffs to pay supracompetitive interchange

 fees and by imposing the Competitive Restraints.

        170.    MasterCard’s market power over merchants is demonstrated by the fact that,

 when the tying arrangement forcing merchants to accept MasterCard debit cards as a condition of

 accepting MasterCard credit cards was dropped in 2003, few or no merchants stopped accepting

 MasterCard debit cards or rerouted debit transactions over alternative networks despite the

 availability of lower cost PIN debit networks. In addition, in 2011, the Federal Reserve Board

 found that MasterCard’s debit interchange rates were significantly above cost. Because of

 MasterCard’s Competitive Restraints, merchants like Plaintiffs cannot gain the benefits of

 competition among issuing banks for terms of debit card acceptance.

        171.    Visa and MasterCard’s ability to force merchants and consumers to use inferior,

 fraud-prone products is further evidence of their market power in the General Purpose Credit

 Card Network Services and Debit Card Network Services markets. Visa and MasterCard

 protected their supracompetitive profits by imposing outdated magnetic stripe technology and

 fraud-prone signature-based authentication. Visa and MasterCard’s ability to later shift fraud

 liability onto the merchants and force a mass migration to its own proprietary EMV chip

 platform without PIN verification is further evidence of their market power.

        172.    In addition, Visa’s ability to enter into exclusive deals with debit card issuing

 banks, its imposition of the FANF, and its ability to persuade MasterCard to align with Visa’s

 EMV strategy of reciprocal cross-licensing agreements and agreements not to compete with one

 another’s signature debit transactions, are also direct evidence of Visa’s monopoly power in the




                                                  72
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 74 of 95 PageID #:
                                 119478



 market for General Purpose Debit Card Network Services. Visa alone has a 56% share in the

 General Purpose Debit Card Network Services market, constituting further evidence of its

 monopoly power in the relevant market.

        173.    Plaintiffs allege in the alternative that there may also be relevant product markets

 that encompass (a) both the issuance of General Purpose Credit Cards to cardholders and the

 provisions of credit card network services to merchants, and (b) both the issuance of General

 Purpose Debit Cards to cardholders and the provision of debit card network services to

 merchants. Even so, Visa and MasterCard hold and exercise substantial market power in these

 markets. Visa and MasterCard together account for over 70% of credit card transactions. Visa

 and MasterCard comprise about 75% of all debit purchase volume in 2004 and comprise over

 80% today. This market share and resulting cardholder penetration, combined with the

 significant barriers to entry in the payment card industry, give Visa and MasterCard the power to

 control prices and exclude competition across their payment card platforms. Visa and

 MasterCard’s direct ability to raise prices without increasing cardholder rewards or losing

 merchant acceptance is direct evidence of Defendants’ market power in an alternative market

 encompassing both issuance of payment cards and provision of network services for merchants.

 Visa and MasterCard’s ability to impose the Competitive Restraints on merchants without losing

 merchant acceptance or market share is also direct evidence of the Defendants’ market power

 under this alternative market definition.

                     HARM TO COMPETITION AND TO PLAINTIFFS

        174.    Together with their respective affiliate banks, Visa and MasterCard each use their

 market power to impose supracompetitive collectively fixed interchange fees and the

 Competitive Restraints on Plaintiffs.




                                                 73
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 75 of 95 PageID #:
                                 119479



        175.    The Competitive Restraints facilitate and reinforce the Defendants’ ability to

 maintain these fixed interchange fees and make it impossible for Plaintiffs, other merchants, and

 consumers to gain the benefits of competition as to the terms of use of General Purpose Credit

 Card Network Services and General Purpose Debit Card Network Services, including lower

 interchange fees with individual issuing banks or other card networks. The Competitive

 Restraints provide a mechanism for issuing banks to avoid competing for the provision of

 General Purpose Credit Card Network Services and General Purpose Debit Card Network

 Services to merchants. Absent the supracompetitive “default” interchange fees and the other

 Competitive Restraints, Plaintiffs would be able to gain the benefits of competition as to

 interchange fees, which would reduce them to a competitive level. Any changes to the

 Competitive Restraints resulting from prior settlements and enforcement actions have not

 eliminated the market power of the combinations and have not curtailed the level or rise in

 effective interchange fees that merchants have paid. To the contrary, despite technological

 advances which have reduced the costs of issuance and processing, interchange and other fees

 have increased. Plaintiffs have therefore paid, and continue to pay, interchange fees far in excess

 of what they would pay in a competitive market, and have suffered additional damages in the

 form of network fees, fines, and losses from fraud.

        176.    The Competitive Restraints prevent merchants from informing consumers of the

 availability of less expensive cards and providing discounts to consumers who use less expensive

 cards or other less costly means of payment. This in turn eliminates the incentive of issuing

 banks to compete for merchant patronage by offering lower fees and improved or enhanced

 services.




                                                 74
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 76 of 95 PageID #:
                                 119480



        177.    The harm caused to merchants such as Plaintiffs by fixed interchange fees and the

 Competitive Restraints that facilitate and maintain them have not been offset by cardholder

 benefits. Only a small fraction of the increase in interchange fees actually goes to paying the

 cost of the rewards to cardholders. The costs of processing payment card transactions have

 become miniscule, and issuing banks keep most of the interchange revenue as profit rather than

 distributing the funds to cardholders as rewards. Given the profitability of cardholder issuance,

 even if interchange fees were reduced to competitive levels, issuing banks could still fund

 rewards of equal or greater benefit to cardholders. Issuing banks could fund these rewards from

 other sources of revenue derived from cardholder issuance, including, but not limited to, the

 interest paid on cardholders’ account balances, annual fees and charges to cardholders, and

 penalties for late payment on card balances. Absent fixed interchange fees and the Competitive

 Restraints, issuing banks would be forced to compete vigorously for cardholders, which would

 result in greater cardholder benefits and increased consumer welfare.

        178.    Plaintiffs and other merchants have received no benefits from the higher

 interchange fees on reward and premium cards, and any purported benefits that credit and debit

 cardholders may receive in the form of “rewards” from issuing banks are far outweighed by the

 competitive harm inflicted as a result of the default interchange fees and other anticompetitive

 conduct alleged herein. Rewards and premium cards do not increase the overall amounts

 cardholders spend with merchants. The Honor All Cards Rules and other restraints nevertheless

 force merchants to accept rewards cards with the highest interchange fees, and further prevent

 merchants from informing its customers of the availability of lower cost forms of payments and

 encouraging their use through incentives, such as discounts.




                                                 75
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 77 of 95 PageID #:
                                 119481



        179.    As a result of Defendants’ anticompetitive conduct, issuing banks have agreed

 not to compete with other issuing banks to provide differentiated products and offerings to

 cardholders, resulting in higher prices, reduced cardholder choice, reduced product and service

 quality, and stunted innovation. Absent Visa and MasterCard’s conduct, issuing banks would

 compete vigorously for cardholders and result in differentiation in their offerings, including

 discounts at the point of sale and further investments in higher quality cardholder services and

 products.

        180.    The competitive void created by Defendants also removes any incentive to

 improve their product and service for both merchants and cardholders. Defendants have, for

 example, purposefully forgone adopting more secure transaction authorization technology in

 order to maximize their own profits while allowing for greater risk of fraud against cardholders

 and merchants, which in turn results in higher interest rates for cardholders. That choice would

 not make rational economic sense in a competitive market place. Defendants’ behavior has

 harmed cardholders and merchants such as Plaintiffs through the provision of inferior products

 protected by Defendants’ market power and restraints on trade, which in turn reinforce barriers

 to entry that discourage entry, expansion, and innovation.

        181.    Visa has used its monopoly power in the market for General Purpose Debit Card

 Network Services to enter into exclusive agreements between itself and its affiliate banks,

 impose the Fixed Acquirer Network Fee, force issuing banks to adopt its proprietary EMV

 technology, and persuade MasterCard to align with its signature-based debit card strategy.

 Visa’s exclusionary conduct allowed Visa to charge supracompetitive interchange fees and

 higher network fees than it otherwise would have been able to charge but for its anticompetitive

 acts. Visa’s anticompetitive behavior has harmed cardholders and merchants such as Plaintiffs in




                                                 76
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 78 of 95 PageID #:
                                 119482



 the market for General Purpose Debit Card Network Services and eliminated competition in the

 relevant market.

        182.    Visa and MasterCard have also blocked the adoption of more secure transaction

 authorization technology in order to maximize their own profits at the expense of greater risk of

 fraud against cardholders and merchants. Defendants’ behavior has harmed cardholders and

 merchants such as Plaintiffs through provision of inferior products protected by Defendants’

 market power and restraints on trade. The competitive void created by Defendants also removes

 any incentive for issuing banks to improve products and services for either merchants or

 cardholders, stunting innovation and curtailing competition in the relevant markets.

        183.    Defendants’ anticompetitive conduct during the forced migration to EMV has also

 caused substantial competitive injury in both the General Purpose Credit Card Network Services

 and General Purpose Debit Card Network Services markets. During the EMV shift, Visa and

 MasterCard conspired and acted together to block the adoption of open architecture technology.

 They instead imposed their own proprietary EMV technology with fraud-prone signature

 authorization through agreements not to compete, reciprocal cross-licensing agreements, and

 threatening to drop issuing banks from issuing their general purpose payment cards. By

 eliminating open architecture technology, Visa and MasterCard removed the merchants’ ability

 to shop among the various providers for lower cost forms of debit card processing. Visa and

 MasterCard have harmed merchants and cardholders by depriving them of the benefits of

 competition among the various PIN debit networks that would have vigorously competed to

 provide this service but for Visa and MasterCard’s exclusionary conduct. Defendants’ conduct

 further caused competitive injury in both the credit and debit card markets through

 supracompetitive interchange fees based on fraud prone signature-based offerings.




                                                 77
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 79 of 95 PageID #:
                                 119483



        184.    Absent Defendants’ anticompetitive conduct, cardholders and merchants such as

 Plaintiffs would benefit through lower fees and reduced risk of fraud. The increased amount of

 both because of Visa and MasterCard’s conspiracy are damages due to unlawful behavior.

        185.    Throughout the relevant time period and no later than January 1, 2004, Plaintiffs

 have accepted Visa-branded and MasterCard-branded credit and debit cards. Accordingly,

 Plaintiffs have been forced to abide by Visa and MasterCard’s unlawful Competitive Restraints,

 have been forced to pay supracompetitive interchange fees, have suffered increased instances of

 payment card fraud, and have suffered other related harm.

                         TOLLING OF STATUTE OF LIMITATIONS

        186.    The statute of limitations has been tolled for all merchants that are putative

 members of the class action initiated, by information and belief, in Photos Etc. Corp. v. Visa

 U.S.A., Inc., 3:05-cv-01007-WWE (D. Ct. Jun. 22, 2005). Because Plaintiffs fall within that

 class, the statute of limitations has been tolled since at least June 22, 2005.

                                      CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

  Visa’s Unlawful Horizontal Price Fixing in the Market for General Purpose Credit Card
              Network Services in Violation of Section 1 of the Sherman Act

                                             (Against Visa)

        187.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 187 as if fully rewritten herein.

        188.    Visa and its affiliate banks are engaged in concerted action within the meaning of

 Section 1 of the Sherman Act. Visa’s fixing of interchange fees and its adoption of the

 Competitive Restraints, as alleged above, constitute horizontal agreements among Visa and its

 affiliates both prior to and after Visa’s reorganization and IPO. Visa has served and continues to




                                                   78
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 80 of 95 PageID #:
                                 119484



 serve as the ringleader of a cartel that fixes prices and otherwise limits competition among the

 Visa bank affiliates of the combination through the agreed-upon rules governing the credit cards.

 Accordingly, by these arrangements, Visa has facilitated and continues to facilitate a horizontal

 agreement among its affiliates and itself. Absent this agreement, the affiliates would compete in

 the market for General Purpose Credit Card Network Services.

        189.    Additionally, Visa’s rules and related contracts entered into before the Visa IPO

 constituted a conspiracy or conspiracies to eliminate competition and fix prices from which Visa

 and its affiliate banks have never withdrawn. In changing its corporate form at the time of the

 IPO, Visa did not take any affirmative action to end the conspiracy or its existing anticompetitive

 arrangements, either by communicating to its affiliates a decision to withdraw from the rules and

 agreements with its affiliates or by taking any other steps to effectuate withdrawal from the rules

 and agreements. Nor did its affiliates take any steps to withdraw from the rules and agreements

 or take any other steps to effectuate withdrawal from the rules and agreements.

        190.    Each conspiracy increased and maintained the interchange fees that Plaintiffs and

 other merchants paid for Visa General Purpose Credit Card transactions, and it imposed

 additional damages in the form of network fees, fines, and losses from fraud. These price

 increases were the products of the agreement among Visa and its affiliate banks that the banks

 will not compete in the market for General Purpose Credit Card Network Services.

        191.    Visa has further engaged in unreasonable horizontal restraints in the market for

 General Purpose Credit Card Network Services before and during the forced industry migration

 to EMV technology by imposing its own inferior and fraud-prone offerings such as magnetic

 strip technology and signature-based authorization instead of the more secure chip-and-PIN




                                                 79
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 81 of 95 PageID #:
                                 119485



 verification. Visa’s anticompetitive conduct has had the purpose and effect increasing fraud and

 supracompetitive interchange fees.

          192.     The price-fixing conspiracy and related agreements not to compete are per se

 unlawful under Section 1 of the Sherman Act.2

          193.     Even in the event that each price-fixing conspiracy and related agreements are not

 presumed to be unreasonably anticompetitive and hence per se unlawful, they were still

 unreasonable restraints of trade in violation of Section 1 of the Sherman Act. As alleged above,

 Visa and its affiliates have market power in the market for General Purpose Credit Card Network

 Services and have exercised that market power with anticompetitive effects. Further, the alleged

 scheme served no legitimate business purpose, and achieved no legitimate efficiency benefit to

 eliminate its substantial anticompetitive effects.

          194.     Plaintiffs suffered antitrust injury from these unlawful restraints of trade.

          195.     As a direct and proximate result of these violations of Section 1 of the Sherman

 Act throughout the damages period, Plaintiffs have been injured in their business and property in

 an amount to be determined at trial.

                                      SECOND CLAIM FOR RELIEF

 MasterCard’s Unlawful Horizontal Price Fixing in the Market for General Purpose Credit
          Card Network Services in Violation of Section 1 of the Sherman Act

                                             (Against MasterCard)

          196.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 196 as if fully rewritten herein.



 2
  This is true whether or not the relevant market is defined as a market that encompasses both the issuance of
 General Purpose Credit Cards to cardholders and the provision of credit card network services for merchants
 because competitive harm is presumed.




                                                          80
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 82 of 95 PageID #:
                                 119486



        197.    MasterCard and its affiliate banks are engaged in concerted action within the

 meaning of Section 1 of the Sherman Act. MasterCard’s fixing of interchange fees and its

 adoption of the Competitive Restraints, as alleged above, constitute horizontal agreements

 among MasterCard and its affiliates both prior to and after MasterCard’s reorganization and IPO.

 MasterCard has served and continues to serve as the ringleader of a cartel that fixes prices and

 otherwise limits competition among the MasterCard bank affiliates of the combination through

 the agreed-upon rules governing the credit cards. Accordingly, by these arrangements,

 MasterCard has facilitated and continues to facilitate a horizontal agreement among its affiliates

 and itself. Absent this agreement, the affiliates would compete in the market for General

 Purpose Credit Card Network Services.

        198.    Additionally, MasterCard’s rules and related contracts entered into before the

 MasterCard IPO constituted a conspiracy or conspiracies to eliminate competition and fix prices

 from which MasterCard and its affiliate banks have never withdrawn. In changing its corporate

 form at the time of the IPO, MasterCard did not take any affirmative action to end the conspiracy

 or its existing anticompetitive arrangements, either by communicating to its affiliates a decision

 to withdraw from the rules and agreements with its affiliates or by taking any other steps to

 effectuate withdrawal from the rules and agreements. Nor did its affiliates take any steps to

 withdraw from the rules and agreements or take any other steps to effectuate withdrawal from

 the rules and agreements.

        199.    Each conspiracy increased and maintained the interchange fees that Plaintiffs and

 other merchants paid for MasterCard General Purpose Credit Card transactions, and it imposed

 additional damages in the form of network fees, fines, losses from fraud. These price increases




                                                 81
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 83 of 95 PageID #:
                                 119487



 were the products of the agreement among MasterCard and its affiliate banks that the banks will

 not compete in the market for General Purpose Credit Card Network Services.

          200.     MasterCard has further engaged in unreasonable horizontal restraints in the

 market for General Purpose Credit Card Network Services before and during the forced industry

 migration to EMV technology by imposing its own inferior and fraud-prone offerings such as

 magnetic strip technology and signature-based authorization instead of the more secure chip-and-

 PIN verification. MasterCard’s anticompetitive conduct has had the purpose and effect

 increasing fraud and supracompetitive interchange fees.

          201.       The price-fixing conspiracy and related agreements not to compete are per se

 unlawful under Section 1 of the Sherman Act.3

          202.     Even in the event that each price-fixing conspiracy and related agreements not

 presumed to be unreasonably anticompetitive and hence per se unlawful,, they were still

 unreasonable restraints of trade in violation of Section 1 of the Sherman Act. As alleged above,

 MasterCard and its affiliates have market power in the market for General Purpose Credit Card

 Network Services and have exercised that market power with anticompetitive effects. Further,

 the alleged scheme served no legitimate business purpose, and achieved no legitimate efficiency

 benefit to eliminate its substantial anticompetitive effects.

          203.     Plaintiffs suffered antitrust injury from these unlawful restraints of trade.

          204.     As a direct and proximate result of these violations of Section 1 of the Sherman

 Act throughout the damages period, Plaintiffs have been injured in their business and property in

 an amount to be determined at trial.


 3
  This is true whether or not the relevant market is defined as a market that encompasses both the issuance of
 General Purpose Credit Cards to cardholders and the provision of credit card network services for merchants
 because competitive harm is presumed.




                                                          82
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 84 of 95 PageID #:
                                 119488



                                  THIRD CLAIM FOR RELIEF

 Visa’s Unlawful Horizontal Price Fixing in the Market for Debit Card Network Services in
                        Violation of Section 1 of the Sherman Act

                                             (Against Visa)

        205.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 205 as if fully rewritten herein.

        206.    Visa and its affiliate banks are engaged in concerted action within the meaning of

 Section 1 of the Sherman Act. Visa’s Competitive Restraints, as alleged above, constitute

 horizontal agreements among Visa and its affiliates both prior to and after Visa’s reorganization

 and IPO. Visa has served and continues to serve as the ringleader of a cartel that fixes prices and

 otherwise limits competition among the Visa bank affiliates of the combination through the

 agreed-upon rules governing the debit cards. Accordingly, by these arrangements, Visa has

 facilitated and continues to facilitate a horizontal agreement among its affiliates and itself.

 Absent this agreement, the affiliates would compete in the market for General Purpose Debit

 Card Network Services.

        207.    Additionally, Visa’s rules and related contracts entered into before the Visa IPO

 constituted a conspiracy or conspiracies to eliminate competition and fix prices from which Visa

 and its affiliate banks have never withdrawn. In changing its corporate form at the time of the

 IPO, Visa did not take any affirmative action to end the conspiracy or its existing anticompetitive

 arrangements, either by communicating to its affiliates a decision to withdraw from the rules and

 agreements with its affiliates or by taking any other steps to effectuate withdrawal from the rules

 and agreements. Nor did its affiliates take any steps to withdraw from the rules and agreements

 or take any other steps to effectuate withdrawal from the rules and agreements.




                                                   83
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 85 of 95 PageID #:
                                 119489



         208.     Each conspiracy increased and maintained the interchange fees that Plaintiffs and

 other merchants paid for Visa General Purpose Debit Card transactions, and it imposed

 additional damages in the form of network fees, fines, and losses from fraud. These price

 increases were the products of the agreement among Visa and its affiliate banks that the banks

 will not compete in the market for General Purpose Debit Card Network Services.

         209.     Visa has further engaged in unreasonable horizontal restraints in the market for

 General Purpose Debit Card Network Services before and during the forced industry migration

 to EMV technology by imposing its own inferior and fraud-prone offerings such as magnetic

 strip technology and signature-based authorization instead of the more secure chip-and-PIN

 verification. Visa also entered into exclusive agreements with issuing banks, imposed the FANF

 on merchants, and entered into reciprocal cross-licensing agreements and agreements not to

 compete with MasterCard. Visa’s anticompetitive conduct has had the purpose and effect

 increasing fraud, raising costs, increasing supracompetitive interchange fees, and impeding and

 excluding other providers of General Purpose Debit Card Network Services.

         210.     The price-fixing conspiracy and related agreements not to compete are per se

 unlawful under Section 1 of the Sherman Act.4

         211.     Even in the event that each price-fixing conspiracy and related agreements are not

 presumed to be unreasonably anticompetitive and hence per se unlawful,, they were still

 unreasonable restraints of trade in violation of Section 1 of the Sherman Act. As alleged above,

 Visa and its affiliates have market power in the market for General Purpose Debit Card Network

 Services and have exercised that market power with anticompetitive effects.


 4
  This is true whether or not the relevant market is defined as a market that encompasses both the issuance of
 General Purpose Debit Cards to cardholders and the provision of debit card network services for merchants because
 competitive harm is presumed.




                                                        84
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 86 of 95 PageID #:
                                 119490



        212.    Plaintiffs suffered antitrust injury from these unlawful restraints of trade.

        213.    As a direct and proximate result of these violations of Section 1 of the Sherman

 Act throughout the damages period, Plaintiffs have been injured in their business and property in

 an amount to be determined at trial.

                                 FOURTH CLAIM FOR RELIEF

   MasterCard’s Unlawful Horizontal Price Fixing in the Market for Debit Card Network
                  Services in Violation of Section 1 of the Sherman Act

                                        (Against MasterCard)

        214.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 214 as if fully rewritten herein.

        215.    MasterCard and its affiliate banks are engaged in concerted action within the

 meaning of Section 1 of the Sherman Act. MasterCard’s fixing of interchange fees and its

 adoption of the Competitive Restraints, as alleged above, constitute horizontal agreements

 among MasterCard and its affiliates both prior to and after MasterCard’s reorganization and IPO.

 MasterCard has served and continues to serve as the ringleader of a cartel that fixes prices and

 otherwise limits competition among the MasterCard bank affiliates of the combination through

 the agreed-upon rules governing the debit cards. Accordingly, by these arrangements,

 MasterCard has facilitated and continues to facilitate a horizontal agreement among its affiliates

 and itself. Absent this agreement, the affiliates would compete in the market for General

 Purpose Debit Card Network Services.

        216.    Additionally, MasterCard’s rules and related contracts entered into before the

 MasterCard IPO constituted a conspiracy or conspiracies to eliminate competition and fix prices

 from which MasterCard and its affiliate banks have never withdrawn. In changing its corporate

 form at the time of the IPO, MasterCard did not take any affirmative action to end the conspiracy




                                                  85
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 87 of 95 PageID #:
                                 119491



 or its existing anticompetitive arrangements, either by communicating to its affiliates a decision

 to withdraw from the rules and agreements with its affiliates or by taking any other steps to

 effectuate withdrawal from the rules and agreements. Nor did its affiliates take any steps to

 withdraw from the rules and agreements or take any other steps to effectuate withdrawal from

 the rules and agreements.

         217.     Each conspiracy increased and maintained the interchange fees that Plaintiffs and

 other merchants paid for MasterCard General Purpose Debit Card transactions, and it imposed

 additional damages in the form of network fees, fines, and losses from fraud. These price

 increases were the products of the agreement among MasterCard and its affiliate banks that the

 banks will not compete in the market for General Purpose Debit Card Network Services.

         218.     MasterCard has further engaged in unreasonable horizontal restraints in the

 market for General Purpose Debit Card Network Services before and during the forced industry

 migration to EMV technology by imposing its own inferior and fraud-prone offerings such as

 magnetic strip technology and signature-based authorization instead of the more secure chip-and-

 PIN verification. MasterCard also entered into reciprocal cross-licensing agreements and

 agreements not to compete with Visa. MasterCard’s anticompetitive conduct has had the

 purpose and effect increasing fraud, raising costs, increasing supracompetitive interchange fees,

 and impeding and excluding other providers of General Purpose Debit Card Network Services.

         219.     The price-fixing conspiracy and related agreements not to compete are per se

 unlawful under Section 1 of the Sherman Act.5




 5
  This is true whether or not the relevant market is defined as a market that encompasses both the issuance of
 General Purpose Debit Cards to cardholders and the provision of debit card network services for merchants because
 competitive harm is presumed.




                                                        86
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 88 of 95 PageID #:
                                 119492



           220.   Even in the event that each price-fixing conspiracy and related agreements are not

 presumed to be unreasonably anticompetitive and hence per se unlawful,, they were still

 unreasonable restraints of trade in violation of Section 1 of the Sherman Act. As alleged above,

 MasterCard and its affiliates have market power in the market for General Purpose Debit Card

 Network Services and have exercised that market power with anticompetitive effects. Further,

 the alleged scheme served no legitimate business purpose, and achieved no legitimate efficiency

 benefit to eliminate its substantial anticompetitive effects.

           221.   Plaintiffs suffered antitrust injury from these unlawful restraints of trade.

           222.   As a direct and proximate result of these violations of Section 1 of the Sherman

 Act throughout the damages period, Plaintiffs have been injured in their business and property in

 an amount to be determined at trial.

 ///

 ///

                                    FIFTH CLAIM FOR RELIEF

       Visa’s Monopolization of the General Purpose Debit Card Network Services Market in
                            Violation of Section 2 of the Sherman Act

                                             (Against Visa)

           223.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 223 as if fully rewritten herein.

           224.   Visa possesses monopoly power in the market for General Purpose Debit Card

 Network Services, as demonstrated by structural characteristics of the market, including barriers

 to entry, its conduct, its market share, and other direct and circumstantial evidence, including

 evidence of its actual exercise of that power.




                                                    87
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 89 of 95 PageID #:
                                 119493



        225.    Through the anticompetitive acts set forth above, including Visa’s exclusive

 agreements with issuing banks, imposition of the FANF, and conduct before and during industry

 migration to EMV technology, including persuading MasterCard to align with its EMV strategy,

 and given the structural characteristics of the industry which make entry difficult, Visa has

 unlawfully acquired and is maintaining its monopoly power in the market for General Purpose

 Debit Card Network Services—not by virtue of any superior products, services, or business

 acumen.

        226.    Visa’s conduct has given it power over price and the power to exclude

 competition in the market for General Purpose Debit Card Network Services. Visa’s

 anticompetitive conduct has had the purpose and effect of increasing fraud, raising costs, and

 impeding and excluding other providers of General Purpose Debit Card Network Services.

        227.    As a direct and proximate result of Visa’s exclusionary conduct, interchange fees

 and network fees for General Purpose Debit Card Network Services were set at supracompetitive

 levels and Plaintiffs have suffered injury to their business and property by paying such

 artificially-inflated, supracompetitive interchange fees and network fees in an amount to be

 determined at trial. Plaintiffs have suffered antitrust injury from these acts of monopolization.

        228.    Visa’s unlawful acquisition of monopoly power constituted a violation of Section

 2 of the Sherman Act. Visa’s unlawful maintenance of monopoly power constitutes a violation

 of Section 2 of the Sherman Act, which is ongoing.

                                  SIXTH CLAIM FOR RELIEF

                           Violations of the California Cartwright Act
                            (Cal. Bus. & Prof. Code §§ 16700 et seq.)

                     (Against All Defendants, Individually and Collectively)




                                                  88
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 90 of 95 PageID #:
                                 119494



        229.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 229 as if fully rewritten herein.

        230.    Visa, MasterCard, and their affiliate banks each have market power in the markets

 for General Purpose Credit Card Network Services and General Purpose Debit Card Network

 Services.

        231.    Visa and its affiliate banks—direct, horizontal competitors of each other—have

 engaged in unlawful contracts, combinations, and conspiracies in an unreasonable restraint of

 interstate trade or commerce in violation of the Cartwright Act (Cal. Bus. & Prof. Code §§ 16700

 et seq.). MasterCard and its affiliate banks—direct, horizontal competitors of each other—have

 engaged in unlawful contracts, combinations, and conspiracies in an unreasonable restraint of

 interstate trade or commerce in violation of the Cartwright Act. These unlawful contracts,

 combinations, and conspiracies were entered into and effectuated within the State of California.

        232.    The unlawful contracts, combinations, and conspiracies consisted of continuing

 agreements, understandings, and concerts of action between and among Visa’s affiliate banks

 and Visa and between and among MasterCard’s affiliate banks and MasterCard, the substantial

 terms of which were to illegally fix, raise, maintain, or stabilize the interchange fees charged to

 Plaintiffs and other merchants by issuing banks in the markets for General Purpose Credit Card

 Network Services and General Purpose Debit Card Network Services.

        233.    Visa’s Board of Directors, which included representatives from several of Visa’s

 affiliate banks, voted to fix, raise, maintain, or stabilize the interchange fees for Visa

 transactions, in violation of the Cartwright Act. MasterCard’s Board of Directors, which

 included representatives from several of MasterCard affiliate banks, voted to fix, raise, maintain,

 or stabilize the interchange fees for MasterCard transactions, in violation of the Cartwright Act.




                                                   89
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 91 of 95 PageID #:
                                 119495



         234.   As a direct consequence of the contract, combination, conspiracy, and agreement,

 actual and potential competition in the markets for General Purpose Credit Card Network

 Services and General Purpose Debit Card Network Services, was substantially excluded,

 suppressed, and effectively foreclosed.

         235.   Visa and MasterCard derived direct and substantial economic benefits from the

 supracompetitive interchange fees in the markets for General Purpose Credit Card Network

 Services and General Purpose Debit Card Network Services.

         236.   But for the anticompetitive conduct of Visa and its affiliate banks and of

 MasterCard and its affiliate banks, competition among banks would have eliminated or greatly

 reduced the credit card interchange fees in order to gain business from merchants, including

 Plaintiffs.

         237.   The collectively fixed credit and debit card interchange fees are illegal. It is not

 necessary to accomplish any procompetitive benefit to the Visa or MasterCard network. Visa,

 MasterCard, and their affiliate banks’ price fixing achieved few, if any, procompetitive benefits

 to counterbalance their demonstrated anticompetitive effects in the markets for General Purpose

 Credit Card Network Services and General Purpose Debit Card Network Services. Even if some

 horizontal agreement was necessary to promote the efficiencies of the Visa and MasterCard

 networks, the collectively-set credit card and debit card interchange fees are significantly more

 restrictive than necessary to bring about those efficiencies.

         238.   As a direct and proximate consequence of Visa and MasterCard’s anticompetitive

 conduct, Plaintiffs have suffered injury in its business and property, in an amount to be

 determined at trial, by having to pay such artificially inflated, supracompetitive interchange fees.

 Plaintiffs’ injury is the type of injury the Cartwright Act and the other antitrust laws were




                                                  90
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 92 of 95 PageID #:
                                 119496



 designed to prevent and flows from that which makes Visa, MasterCard, and their affiliate

 banks’ conduct unlawful.

                                 SEVENTH CLAIM FOR RELIEF

                       Violations of the California Unfair Competition Law
                             (Cal. Bus. & Prof. Code §§ 17200 et seq.)

                     (Against All Defendants, Individually and Collectively)

        239.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1

 through 239 as if fully rewritten herein.

        240.    Visa, MasterCard, and their affiliate banks each have engaged in unlawful, unfair

 or fraudulent business conduct alleged herein, entered into and/or effectuated within the State of

 California, in violation of California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code

 §§ 17200 et seq.

        241.    Defendants’ conduct alleged above violates, inter alia, Sections 1 and/or 2 of the

 Sherman Act, Section 4 of the Clayton Act, and the Cartwright Act (Cal. Bus. & Prof. Code §§

 16700 et seq.) and thus constitutes unlawful conduct under the UCL as well. The conduct

 violates California’s policy of fostering and encouraging competition by prohibiting unfair,

 dishonest, deceptive, destructive, fraudulent and discriminatory practices by which fair and

 honest competition is destroyed or prevented. The acts and practices alleged herein violate the

 competitive policies underlying the Cartwright Act and have an actual and threatened adverse

 effect on competition.

        242.    Defendants’ business conduct is also unfair under the UCL because it threatens at

 least incipient violations of the antitrust laws or violates the policy or spirit of one of those laws

 with effects comparable to a violation of such laws or otherwise significantly threatens or harms

 competition. Defendants’ complained-of conduct is immoral, unethical, oppressive,




                                                   91
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 93 of 95 PageID #:
                                 119497



 unscrupulous or substantially injurious to merchants, including Plaintiffs, and to consumers who

 ultimately bear higher costs resulting from Defendants’ anticompetitive and unfair business acts

 and practices alleged herein.

         243.   Defendants’ business conduct was also fraudulent under the meaning of the UCL

 in that it was deceptive. Defendants claimed that interchange fees were only non-binding, but in

 practice, these default rates constitute a de facto agreement among competing banks to use those

 rates as binding and uniform supracompetitive interchange fees. Defendants have also acted to

 force merchants and consumers to accept and use technologically-inferior products that they

 knew would increase fraud. Defendants presented their own EMV technologies as complete

 solutions and simultaneously shifted fraud liability onto merchants even though this technology

 was less secure.

         244.   As a direct consequence of the contract, combination, conspiracy, and agreement,

 actual and potential competition in the markets for General Purpose Credit Card Network

 Services and General Purpose Debit Card Network Services, was substantially excluded,

 suppressed, and effectively foreclosed.

         245.   Visa and MasterCard derived direct and substantial economic benefits from the

 supracompetitive interchange fees in the markets for General Purpose Credit Card Network

 Services and General Purpose Debit Card Network Services.

         246.   But for the anticompetitive conduct of Visa and its affiliate banks and of

 MasterCard and its affiliate banks, competition among banks would have eliminated or greatly

 reduced the credit card interchange fees in order to gain business from merchants, including

 Plaintiffs.




                                                 92
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 94 of 95 PageID #:
                                 119498



        247.    The collectively fixed credit and debit card interchange fees are illegal. It is not

 necessary to accomplish any procompetitive benefit to the Visa or MasterCard network. Visa,

 MasterCard, and their affiliate banks’ price fixing achieved few, if any, procompetitive benefits

 to counterbalance their demonstrated anticompetitive effects in the markets for General Purpose

 Credit Card Network Services and General Purpose Debit Card Network Services. Even if some

 horizontal agreement was necessary to promote the efficiencies of the Visa and MasterCard

 networks, the collectively-set credit card and debit card interchange fees are significantly more

 restrictive than necessary to bring about those efficiencies.

        248.    As a direct and proximate consequence of Visa and MasterCard’s anticompetitive

 conduct, Plaintiffs have suffered injury in its business and property, in an amount to be

 determined at trial, by having to pay such artificially inflated, supracompetitive interchange fees.

 Plaintiffs’ injury is the type of injury the Cartwright Act and the other antitrust laws were

 designed to prevent and flows from that which makes Visa, MasterCard, and their affiliate

 banks’ conduct unlawful.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for relief and judgment as follows:

        1.      Judgment in favor of Plaintiffs and against each Defendant, in an amount to be

 determined at trial including, but not limited to, compensatory damages, trebled damages, and

 pre-judgment interest, as permitted by law;

        2.      An injunction ordering Defendants to cease their unlawful anticompetitive

 conduct; void all unlawful agreements, combinations, and conspiracies in restraint of trade; and

 refrain from engaging in any other similar conduct or agreements in the future;

        3.      An award of the cost of the suit, including reasonable attorneys’ fees; and




                                                  93
Case 1:05-md-01720-MKB-JO Document 7981 Filed 07/22/20 Page 95 of 95 PageID #:
                                 119499



          4.    Such other and further relief as the Court deems just, equitable, and proper.

                                   DEMAND FOR JURY TRIAL

 Plaintiffs demand a trial by jury of all issues properly triable thereby.



 Dated:        July 22, 2020                     Respectfully submitted,

                                                 CROWELL & MORING LLP



                                                 By: /s/ Daniel A. Sasse
                                                    Daniel A. Sasse

 Kelly T. Currie                                 Daniel A. Sasse
 590 Madison Avenue, 20th Floor                  Deborah E. Arbabi
 New York, NY 10022-2524                         Chahira Solh
 (212) 223-4000                                  Jordan L. Ludwig
                                                 Shane Wagman Romero
                                                 Christy A. Markos
                                                 3 Park Plaza, 20th Floor
                                                 Irvine, CA 92614
                                                 (949) 263-8400

                                                 Counsel for Plaintiffs




                                                   94
